         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 1 of 56




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2 Including Professional Corporations
   MARTIN R. BADER, Cal. Bar No. 222865
 3 mbader@sheppardmullin.com
   MATTHEW W. HOLDER, Cal Bar No. 217619
 4 mholder@sheppardmullin.com
   12275 El Camino Real, Suite 200
 5 San Diego, California 92130
   Telephone:858.720.8900
 6 Facsimile:858.509.3691
 7 LAI YIP, Cal Bar No. 258029
   lyip@sheppardmullin.com
 8 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111
 9 Telephone:415.434.9100
   Facsimile:415.434.3947
10
11 Attorneys for Plaintiffs
12                           UNITED STATES DISTRICT COURT
13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
   LENOVO (UNITED STATES) INC.                 Case No._____________________
15 and MOTOROLA MOBILITY, LLC,
16                                             COMPLAINT FOR:
17 Plaintiffs,                                (1) Breach of Contract;
18 v.                                         (2) Declaratory Judgment;
                                              (3) Antitrust Monopolization in
19 IPCOM GMBH & CO., KG,
                                                  Violation of Section 2 of the
20 Defendant.                                     Sherman Act;
                                              (4) Declaratory Judgment of Non-
21
                                                  Infringement of U.S. Patent
22                                                No. 6,307,844; and
                                              (5) Declaratory Judgment of Non-
23
                                                  Infringement of U.S. Patent No.
24                                                6,920,124.
25
                                              JURY TRIAL DEMANDED
26
27
28

     SMRH:489728434.6                                                      COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 2 of 56




 1           Plaintiffs Lenovo (United States) Inc. ( “Lenovo”) and Motorola Mobility,
 2 LLC (“Motorola,” or collectively with Lenovo, “Plaintiffs”) allege the following
 3 facts and claims against Defendant IPCom GmbH & Co., KG (“IPCom” or
 4 “Defendant”).
 5                                         INTRODUCTION
 6           1.         Plaintiffs, leading providers of wireless devices—including tablets,
 7 laptops, and mobile phones—bring this lawsuit because of IPCom’s failure to offer
 8 a license to its alleged standard essential patents (“SEPs”) relevant to the 2G, 3G,
 9 and 4G cellular standards to Plaintiffs on fair, reasonable, and non-discriminatory
10 (“FRAND”) terms and conditions. Plaintiffs are willing licensees and seek to pay a
11 FRAND royalty rate for a license to the alleged SEPs owned or controlled by
12 IPCom. Accordingly, Plaintiffs seek a declaration of their rights and IPCom’s
13 breaches of contract and other violations of law, as well as the determination and
14 imposition of the FRAND terms and conditions for a license to the alleged SEPs
15 owned or controlled by IPCom.
16           2.         Many of the products provided by Plaintiffs rely on cellular
17 connectivity. Cellular connectivity requires the use of widely adopted cellular
18 standards—such as second generation (“2G”), third generation (“3G”), and/or fourth
19 generation (“4G”)—adopted by various standard setting organizations (“SSOs”),
20 such as the European Telecommunications Standards Institute (“ETSI”).
21           3.         IPCom claims to own patents that have been declared essential to the
22 cellular standards adopted by ETSI and implemented by the products Plaintiffs
23 manufacture and sell. Having been declared as essential to these standards, the
24 patents are encumbered, under ETSI’s Intellectual Property Rights (“IPR”) Policies,
25 and thus must be licensed on FRAND terms and conditions to all potential
26 implementers of the standards, such as Plaintiffs. SSOs relied on such FRAND
27 commitments when they purportedly incorporated the patents now owned or
28 controlled by IPCom into the relevant standards.

                                                     -1-
     SMRH:489728434.6                                                                  COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 3 of 56




 1           4.         IPCom is a member of ETSI and has submitted at least one ETSI IPR
 2 Declaration promising to license any of its intellectual property rights related to all
 3 ETSI standards made by it and/or its affiliates on FRAND terms and conditions.
 4 Additionally, as an “Individual Member” of the 3rd Generation Partnership Project
 5 (“3GPP”), IPCom was bound by the IPR policy of ETSI, the organizational partner
 6 through which IPCom participated in 3GPP. Moreover, upon information and
 7 belief, a majority of the patents under IPCom’s ownership or control were obtained
 8 from Robert Bosch GmbH (“Bosch”) or Hitachi Ltd. (“Hitachi”), both of whom
 9 have submitted numerous ETSI IPR Declarations similarly promising to license
10 their alleged SEPs on FRAND terms and conditions. As a successor-in-interest to
11 the patents IPCom obtained from Bosch and Hitachi, IPCom is obligated under the
12 FRAND commitments made by both Bosch and Hitachi.
13           5.         ETSI and other SSOs require FRAND commitments in recognition of
14 the dangers inherent in collective standard-setting activities, which eliminate
15 competitive technological alternatives that otherwise would have existed in the
16 market. Once standardized, a technology is “locked in” and must be practiced by all
17 who wish to produce standard-compliant products. Such lock-in gives SEP owners
18 the market power to exclude companies from practicing the standard, and to raise
19 the cost of practicing the standards by charging supra-competitive royalties in
20 excess of the ex ante value of such technology when it still competed with
21 alternatives. This phenomenon is often referred to as “hold-up.” Such market
22 power does not derive from the original patenting of the SEPs at issue, but results
23 directly from collective action. Having its proprietary technology included in the
24 standards enables the SEP owner to license a much greater volume of products than
25 would be the case if the technology was not used in the standards. To ameliorate the
26 risks posed by, and as a trade-off for, this market power, the SEP owner is required
27 to make the FRAND licensing commitment.
28

                                                  -2-
     SMRH:489728434.6                                                             COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 4 of 56




 1           6.         As a supplier of products implementing various cellular standards,
 2 Plaintiffs are third-party beneficiaries of the alleged SEP holder’s (i.e., IPCom’s)
 3 FRAND promises to ETSI. Relying on these FRAND promises, Plaintiffs invested
 4 significant resources to develop products that practice the relevant cellular
 5 standards, including in the United States and California.
 6           7.         However, after locking in the industry through the cellular standards,
 7 IPCom breached the promises made by itself and its predecessors-in-interest to
 8 ETSI by failing to offer a license to Plaintiffs on FRAND terms and conditions.
 9 Instead, upon information and belief, IPCom has demanded royalties that are
10 discriminatory and far higher than FRAND rates. Thus, it is clear, now that the
11 cellular standards have been approved incorporating IPCom’s allegedly essential
12 patented technology, that IPCom’s promises to license its allegedly essential patents
13 on FRAND terms and conditions were false.
14           8.         Plaintiffs are ready and willing licensees, seeking a license to IPCom’s
15 alleged SEPs, but IPCom’s royalty demands for a patent license plainly violate its
16 FRAND commitments, including but not limited to:
17                      •     Attempting to seek supra-competitive royalty rates from
18                            Plaintiffs for a license to its 2G, 3G, and 4G patents;
19                      •     Demanding Plaintiffs pay royalties for patents that are, in fact,
20                            not essential to the ETSI standards; and
21                      •     Demanding Plaintiffs pay royalties for expired patents or patents
22                            that will expire during the course of the proposed license.
23           9.         Further, in an attempt to coerce Plaintiffs to enter into a license that is
24 not on FRAND terms and conditions, IPCom recently contacted at least one of
25 Plaintiffs’ customers specifically asserting that its sale of Plaintiffs’ unlicensed
26 products put it at serious legal and financial risk. IPCom initiated this contact with
27 Plaintiffs’ customer while in the middle of negotiations with Plaintiffs, knowing that
28 this customer would never have to pay patent royalties if a FRAND license was

                                                      -3-
     SMRH:489728434.6                                                                      COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 5 of 56




 1 offered and entered into between Plaintiffs and IPCom. IPCom’s primary purpose
 2 in contacting this customer was to coerce Plaintiffs into accepting the non-FRAND
 3 licensing terms being offered by IPCom at the time.
 4           10.        Plaintiffs are ready and willing licensees, as long as the terms and
 5 conditions are consistent with the FRAND promises made by IPCom and its
 6 predecessors-in-interest. Unfortunately, however, IPCom is refusing to negotiate in
 7 good faith with Plaintiffs for such a license and has, in fact, resorted to interfering
 8 with Plaintiffs’ customer relationships in an attempt to get Plaintiffs’ acquiescence
 9 to its unreasonable license demands.
10           11.        As a result, Plaintiffs have no choice but to bring this lawsuit in order
11 to address the above breaches of contracts and other violations of law, and to obtain
12 a license on behalf of itself, and all of its worldwide affiliates who require such a
13 license, to the SEPs owned or controlled by IPCom on FRAND terms and
14 conditions.
15                                            THE PARTIES
16           A.         Lenovo and Motorola
17           12.        Plaintiff Lenovo (United States) Inc. ( “Lenovo”) is a corporation
18 organized under the laws of the State of Delaware, with its principal place of
19 business at 8001 Development Dr., Morrisville, NC 27560.
20           13.        Plaintiff Motorola Mobility, LLC (“Motorola”) is an affiliate of Lenovo
21 (United States) Inc. Motorola Mobility, LLC is a corporation organized under the
22 laws of the State of Delaware, with its principal place of business at 222 W.
23 Merchandise Mart Plaza, Chicago, IL 60654. In 2014, Lenovo’s parent, Lenovo
24 Group Limited, acquired Motorola. Lenovo’s Chief Executive Officer, Yang
25 Yuanqing, explained at the time that “the acquisition of such an iconic brand . . .
26 will immediately make Lenovo a strong global competitor in smartphones.” Lenovo
27 and Motorola continue to develop and market personal computers, wireless devices,
28

                                                      -4-
     SMRH:489728434.6                                                                    COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 6 of 56




 1 and smart devices worldwide, such products combined account for 86% of Lenovo
 2 and Motorola’s total revenue in financial year 2017/18.
 3           14.        Plaintiffs’ large portfolio of products are capable of incorporating a
 4 wide variety of cellular technologies. Supported cellular technologies include 2G,
 5 3G, and 4G standards. These cellular technologies offer different levels of
 6 performance and cost benefits.
 7           B.         IPCom
 8           15.        Upon information and belief, Defendant IPCom GmbH & Co., KG
 9 (“IPCom” or “Defendant”) is a company organized and existing under the laws of
10 Germany, with its principal place of business at Zugspitzstraße 15, Pullach,
11 Germany 82049.
12           16.        Upon information and belief, IPCom derives its revenue almost
13 exclusively from its patent licensing business, regularly conducting such business in
14 the United States. For example, IPCom has engaged in patent license negotiations
15 with Plaintiffs in the United States, which includes a license to a multitude of United
16 States patents.
17           17.        Upon information and belief, in 2007 IPCom acquired a patent
18 portfolio from Bosch, which included approximately 160 patent families comprising
19 about 1,000 individual patents. In or about 2013, IPCom acquired a portfolio of
20 patents from Hitachi, which included approximately 17 patent families comprising
21 about 135 individual patents purportedly covering aspects of the 3G cellular
22 standards. With its acquisition of the Hitachi portfolio of patents, IPCom began
23 focusing on the US market for additional licensing opportunities.
24           18.        Upon information and belief, IPCom is partnered with United States
25 company Karols Development Co LLC (“Karols Development”) in a pledge
26 agreement regarding patents under IPCom’s ownership or control. Karols
27 Development is a company organized under the laws of Delaware with its principal
28

                                                     -5-
     SMRH:489728434.6                                                                    COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 7 of 56




 1 place of business at 1345 Avenue of the Americas, 46th Floor, New York, NY
 2 10105.
 3           19.        IPCom has used threats of litigation in the United States in its attempts
 4 to coerce at least Plaintiffs into licensing IPCom’s alleged SEPs on non-FRAND
 5 terms and conditions.
 6                                   JURISDICTION AND VENUE
 7           20.        Plaintiffs bring this action for specific performance, declaratory relief,
 8 injunctive relief, costs of suit, and reasonable attorneys’ fees arising under, inter
 9 alia, the patent laws of the United States, 35 U.S.C. § 1 et seq.; Section 2 of the
10 Sherman Act and Section 16 of the Clayton Act, 15 U.S.C. §§ 1, 2, 26; and the
11 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Accordingly, this Court
12 has jurisdiction to hear this case pursuant to 28 U.S.C. §§ 1331, 1337, and Section 4
13 of the Clayton Act, 15 U.S.C. § 15. Additionally, because Plaintiffs are organized
14 under the laws of the United States and IPCom is organized under the laws of a
15 foreign nation, this Court has jurisdiction to hear this case pursuant to 28 U.S.C. §
16 1332.
17           21.        To the extent any of Plaintiffs’ claims are deemed to arise under state
18 law, this Court has subject matter jurisdiction over those claims pursuant to 28
19 U.S.C. § 1367, because such claims arise from the same factual nucleus as
20 Plaintiffs’ federal law claims.
21           22.        This Court has personal jurisdiction over IPCom based on its national
22 contacts with the United States as a whole pursuant to Fed. R. Civ. P. 4(k)(2).
23 Additionally, this Court has personal jurisdiction over IPCom based on its national
24 contacts with the United States as a whole pursuant to 15 U.S.C. § 22.
25           23.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(c).
26           24.        Upon information and belief, IPCom has conducted and continues to
27 conduct business within the United States such that IPCom has purposefully availed
28

                                                      -6-
     SMRH:489728434.6                                                                     COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 8 of 56




 1 itself to the privileges of conducting activities in the United States as a whole and
 2 has purposefully directed specific activities to the United States as a whole.
 3                                INTRADISTRICT ASSIGNMENT
 4           25.        Assignment to the San Jose Division is proper. This action arises in
 5 Santa Clara County because a substantial part of the events or omissions which give
 6 rise to the claim occurred in Santa Clara County. Plaintiffs have a large
 7 development lab in San Jose, California, as well as corporate offices in Sunnyvale,
 8 California.
 9                                    FACTUAL ALLEGATIONS
10           26.        As explained below, Plaintiffs bring this action because of IPCom’s
11 breach of its commitments to license patents it has asserted to be essential to the 2G,
12 3G, and 4G cellular standards under FRAND terms and conditions, and also for a
13 declaration that Plaintiffs do not infringe such patents.
14          Overview of Standard Setting Organizations and Relevant Standards
15           27.        Cellular communications depend on widely distributed networks that
16 implement cellular communications standards. These standards promote availability
17 and interoperability of standardized products regardless of geographic boundary.
18 Cellular standards have evolved over generations, beginning with the “first
19 generation”—or “1G”—standards developed in the 1980s. See In re Qualcomm
20 Antitrust Litig., 292 F. Supp. 3d 948, 955 (N.D. Cal. 2017). Second, third, and
21 fourth generation standards followed.
22           28.        Industry groups called standard-setting organizations, or SSO’s, have
23 emerged to develop and manage the relevant cellular standards. SSOs are voluntary
24 membership organizations whose participants engage in the selection and
25 development of industry technical standards, such as cellular communication
26 standards, which provide important benefits by resolving interoperability problems.
27 One of the primary SSOs in the cellular communications area is the European
28 Telecommunications Standards Institute (“ETSI”).

                                                    -7-
     SMRH:489728434.6                                                                 COMPLAINT
         Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 9 of 56




 1           29.        As work began on third generation—or “3G”—cellular communication
 2 standards, collaborations of SSOs formed to ensure global standardization. One
 3 such collaboration is the Third Generation Partnership Project (“3GPP”). As 4G
 4 technology emerged, 3GPP also developed the 4G LTE family of standards.
 5 Another collaboration, the Third Generation Partnership Project 2 (“3GPP2”),
 6 focused its 3G standardization efforts on the CDMA2000 standard.
 7           30.        Individual member SSOs of 3GPP and 3GPP2 are known as
 8 Organizational Partners. An Organizational Partner approves and maintains the
 9 3GPP or 3GPP2 scope and transposes 3GPP or 3GPP2 technical specifications into
10 the Organizational Partner’s own standards. ETSI is an organizational partner of
11 3GPP.
12           31.        Prior to the adoption of 2G standards, 1G cellular connectivity offered
13 relatively basic functionality, supporting just a few analog signals (as opposed to the
14 digital signals used today). In the late 1980s, the cellular industry began moving
15 towards 2G and considered a number of different standards, including the Global
16 System for Mobile communications (“GSM”), the Generalized Packet Radio System
17 (“GPRS”), Enhanced GPRS (“EDGE”), and Code Division Multiple Access
18 (“CDMA”). Ultimately GSM and CDMA became the primary standards in 2G
19 cellular communications. The two 2G standards were not interoperable; thus a
20 device configured for one network would not operate on the other.
21           32.        In the late 1990s, the cellular industry pushed towards 3G, which
22 offered higher transmission speeds, ability to support more users, and improved
23 reliability. The leading 3G standards families were CDMA2000 and the Universal
24 Terrestrial Radio Access (“UTRA”), which operated in various modes around the
25 world, including Wideband CDMA (“WCDMA”) and TD-SCDMA. The WCDMA
26 standard was also known as Universal Mobile Telecommunications System
27 (“UMTS”), with High Speed Packet Access (“HSPA”) which utilized at least two
28 protocols: High Speed Downlink Packet Access (“HSDPA”) and High Speed

                                                     -8-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 10 of 56




 1 Uplink Packet Access (“HSUPA”). Once again, the two main 3G standards were
 2 not interoperable, and thus a device configured for a CDMA2000 network would
 3 not function on a UMTS network.
 4           33.        In the late 2000s, the cellular industry came together for 4G to develop
 5 a single standard: Evolved UTRA (“E-UTRA”), more commonly referred to as
 6 Long Term Evolution (“LTE”). LTE was adopted almost universally as the 4G
 7 cellular communication standard.
 8         The Importance of FRAND Commitments in the Context of Voluntary
 9                                          Standard Setting
10           34.        Although standards deliver economic benefits, they can also present
11 significant anticompetitive risks that potentially impose excessive and unfair costs
12 on users of the standards, and even hinder broad implementation of the standards.
13 SSO members often own or hold patents covering the technologies adopted by the
14 standards, creating a potential for opportunistic behavior whereby the owners of
15 essential technology attempt to capture not only the value of the patented
16 technology, but also the value of standardization itself. Such opportunistic behavior
17 could involve refusing to license certain users of the standards, or demanding supra-
18 FRAND royalties that are disproportionate to the value of the essential technology at
19 issue.
20           35.        In order to prevent the owner of a patent essential to complying with
21 the standard—the “SEP holder”—from blocking or otherwise inhibiting
22 implementation of a given standard, the relevant cellular SSOs maintain IPR
23 policies which impose certain duties on SEP holders. Such policies require and/or
24 strongly encourage each party that participates in the standard-development process
25 to disclose on a timely, bona fide basis, all intellectual property rights they are aware
26 of and believe may be essential to a proposed standard. See, e.g., ETSI IPR Policy,
27 § 4.1.
28

                                                     -9-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 11 of 56




 1           36.        The relevant SSO IPR policies additionally require members with
 2 essential IPR to commit to license their asserted SEPs to firms implementing the
 3 standard on FRAND terms and conditions. See, e.g., ETSI IPR Policy, § 6.1. These
 4 FRAND commitments are recognized as encumbrances that bind all successors-in-
 5 interest to such asserted SEPs. See, e.g., ETSI IPR Policy, § 6.1bis.
 6           37.        By voluntarily undertaking FRAND licensing commitments, SEP
 7 holders benefit from the broad implementation of their patented technologies as a
 8 result of standardization, which significantly expands the pool of licensees to all
 9 those who produce and sell standard-compliant products. In exchange, SEP holders
10 agree not to abuse the market power they gain as a result of the patent’s
11 incorporation into the standard to the exclusion of other alternatives.
12           38.        These FRAND commitments provide firms that implement the
13 standard—such as Plaintiffs — the assurance that they will always have access to
14 the essential technology and will not be exploited by patent holders or
15 disadvantaged relative to others if they invest in implementing the standard or
16 developing innovative products that may operate with the standard.
17           39.        Where SEPs are not available for FRAND licensing, the relevant SSOs
18 have an obligation to reassess, and then revise or even abandon the portions of their
19 standards that rely on such essential proprietary technologies. For example, under
20 the ETSI IPR Policy, “[w]here prior to the publication of a STANDARD or a
21 TECHNICAL SPECIFICATION, an IPR owner informs ETSI that it is not prepared
22 to license an IPR” on FRAND terms pursuant to the policy, ETSI is required to
23 select another “viable alternative technology” solution “which is not blocked by that
24 IPR and satisfies ETSI’s requirements.” ETSI IPR Policy, § 8.1.1. If no such viable
25 solution exists, then work on the standard “shall cease[.]”
26           40.        Thus, by making an affirmative and voluntary FRAND commitment, an
27 SEP holder intentionally displaces the requirement of SSO members to re-evaluate
28

                                                  -10-
     SMRH:489728434.6                                                               COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 12 of 56




 1 the SSO’s technical specifications when they learn of the unavailability of an
 2 essential technology under consideration.
 3           41.        Accordingly, to the extent SSO participants may not have had the
 4 opportunity to consider alternatives that were available for FRAND licensing, or to
 5 withdraw the portions of the standards where no such alternative was available, such
 6 failure was directly due to IPCom’s affirmative FRAND licensing representations
 7 that induced the SSO participants to forego such opportunity.
 8                             IPCom’s FRAND Commitments to ETSI
 9           42.        IPCom is obligated to license its alleged SEPs on FRAND terms and
10 conditions. Additionally, IPCom is a successor-in-interest for certain alleged SEPs
11 that were originally declared to be essential to the standards by previous alleged
12 SEP holders, from whom IPCom acquired the alleged SEPs.
13           43.        In 2007, IPCom acquired a mobile phone patent portfolio from Bosch,
14 which included patents that IPCom alleges are essential to the GSM, UMTS, and W-
15 CDMA standards. Bosch participated in the cellular standard setting process
16 through at least its membership in ETSI. Further, prior to 2007, Bosch made at least
17 eight IPR declarations to ETSI, asserting the patents or patent applications covered
18 by those declarations were essential to the standards and committing to license these
19 alleged essential patents on FRAND terms and conditions. Indeed, in 1998, Bosch
20 made a general declaration, confirming its commitment to the ETSI IPR Policy,
21 namely, its preparedness to offer licenses on FRAND terms and conditions to all of
22 its patents that may be deemed essential to the TD/CDMA and/or W-CDMA cellular
23 standards. See ETSI Declaration Ref. No. GD-190001-027, dated Jan. 27, 1998.
24 Upon information and belief, at least some of the patents IPCom acquired from
25 Bosch are subject to the FRAND commitments made by Bosch. Therefore, IPCom,
26 as a successor-in-interest to these rights, is also obligated to offer licenses to these
27 patents on FRAND terms and conditions.
28

                                                   -11-
     SMRH:489728434.6                                                                COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 13 of 56




 1           44.        In 2013, IPCom acquired a portfolio of mobile telecommunication
 2 patents from Hitachi. Hitachi participated in the cellular standard setting process
 3 through at least its membership in ETSI. Further, prior to and during 2013, Hitachi
 4 made at least two IPR declarations to ETSI, asserting the patents or patent
 5 applications covered by those declarations were essential to the standards and
 6 committing to license these alleged essential patents on FRAND terms and
 7 conditions. Indeed, in 1998, Hitachi made a general declaration that it was ready
 8 and willing to license its intellectual property rights necessary to implement the 3G
 9 cellular standards, including UMTS and W-CDMA, on FRAND terms and
10 conditions. See ETSI Declaration Ref. No. GD-190001-013, dated June 26, 1998.
11 Some of the patents IPCom acquired from Hitachi are subject to the FRAND
12 commitments made by Hitachi. Therefore, IPCom, as a successor-in-interest to
13 these rights, is also obligated to offer licenses to these patents on FRAND terms and
14 conditions.
15           45.        On December 10, 2009, IPCom made its own FRAND declaration
16 regarding the patents it acquired from Bosch. See https://www.ipcom-
17 munich.com/patent-licensing. IPCom alleged that the Bosch patents are essential to
18 at least the 2G and 3G cellular standards and declared that it is fully prepared to
19 grant licenses under these patents on FRAND terms and conditions “as if IPCom
20 had been the original participant in the setting of the GSM and UMTS Standards and
21 was subject to a commitment vis-à-vis ETSI to do so.” Id. ¶ 4.
22           46.        Additionally, on November 6, 2014, IPCom made another IPR
23 declaration to ETSI, committing to license any of its intellectual property rights
24 related to “all ETSI standards and technical specifications” on FRAND terms and
25 conditions. See ETSI Declaration Ref. No. GD-201406-0001, dated Nov. 6, 2014.
26           47.        All of the alleged SEPs which IPCom attempts to license are
27 encumbered by FRAND obligations. Moreover, IPCom has represented as such on
28 its website, with a page titled “WE ARE FRAND,” stating that “FRAND is a

                                                   -12-
     SMRH:489728434.6                                                                 COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 14 of 56




 1 responsibility, and one which should be shared by everyone in the industry . . . .”
 2 See https://www.ipcom-munich.com/patent-licensing. Accordingly, IPCom is
 3 obligated to license its patents on FRAND terms and conditions.
 4           IPCom’s Refusal to Offer Plaintiffs a License on FRAND Terms and
 5                                              Conditions
 6           48.        IPCom is required to license its alleged SEPs consistent, in all respects,
 7 with the binding commitments made to ETSI directly by IPCom and/or by IPCom’s
 8 predecessors-in-interest. However, in disregard of its binding obligations, IPCom is
 9 refusing to license its alleged SEPs on FRAND terms and conditions. Instead,
10 IPCom is attempting to exploit its market power gained as a result of its alleged
11 SEPs’ incorporation into the cellular standards to attempt to extract supra-
12 competitive royalties from Plaintiffs.
13           49.        In or about mid-2017, IPCom’s outside counsel in China contacted
14 Plaintiffs’ legal office in China regarding a license to IPCom’s patent portfolio.
15 After being instructed that Lenovo’s senior intellectual property counsel is located
16 in the United States, IPCom began to correspond with Lenovo’s United States legal
17 department in early 2018. During 2018, Lenovo and IPCom exchanged
18 correspondence and patent claim information. However, IPCom did not provide an
19 official licensing proposal until a meeting in Germany in September 2018.
20           50.        After negotiations regarding IPCom’s September 2018 offer, IPCom
21 sent an email on March 1, 2019, with its final license agreement offer. The
22 licensing offer was for a lump sum royalty payment. IPCom made clear in the email
23 that it was not willing to further negotiate this offer. Further, IPCom stated that it
24 had internal approval for litigation against Plaintiffs and reminded Plaintiffs of
25 IPCom’s patent litigation activity, apparently to give teeth to its threat of litigation.
26 IPCom gave Plaintiffs just two weeks to accept the licensing offer—until March 15,
27 2019—before IPCom would, presumably, initiate litigation to force Plaintiffs’ hand
28

                                                     -13-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 15 of 56




 1 into accepting its offer. Plaintiffs are not willing to accept the supra-competitive,
 2 non-FRAND royalty rates offered in IPCom’s March 1, 2019 email.
 3           51.        In addition to its supra-competitive royalty demands, IPCom is
 4 attempting to extract royalties from Plaintiffs for patents that are, or will, expire. A
 5 number of the patent families identified by IPCom include patents that already have
 6 expired or will expire soon. Despite this, IPCom does not account for expired
 7 patents in its calculation for past royalties and arbitrarily reduces future royalty rate
 8 calculations to purportedly recognize that many of its patents will expire. IPCom’s
 9 arbitrary accounting for expired and expiring patents does not comply with its
10 obligation to license on FRAND terms and conditions.
11           52.        Further, IPCom is demanding royalties for alleged SEPs which it has
12 not shown cover portions of any relevant ETSI standards. To date, of the over 170
13 patent families identified in IPCom’s proposed license to Plaintiffs, only 32 have
14 been specifically identified as allegedly containing SEPs. Further, of these 32
15 identified families, IPCom has only provided claim charts purporting to map the
16 cellular standards for patents from five of these families. For the rest of the 32
17 patent families, IPCom provides nothing more than a conclusory assertion that the
18 patents are relevant to a given ETSI standard. After even a cursory review of some
19 of these patents, it is readily apparent that they are not actually essential to the
20 standards. As such, IPCom is attempting to extract royalty rates for these remaining
21 patent families without even a bare showing that the patents cover the relevant
22 cellular standard. Indeed, upon information and belief, many of the non-charted
23 patent families are not essential to the standards that IPCom claims, and may be
24 invalid or otherwise not utilized or infringed by Plaintiffs.
25           53.        Additionally, IPCom’s royalty rates fail to account for prior licenses
26 that may release Plaintiffs from infringement liability for certain patents asserted by
27 IPCom. Plaintiffs are licensed under various 2G—and possibly 3G—patents in
28 IPCom’s portfolio. To the extent IPCom disagrees or bases its royalty calculations

                                                    -14-
     SMRH:489728434.6                                                                   COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 16 of 56




 1 on its portfolio of 2G patents, IPCom’s licensing offer violates its FRAND
 2 obligations by seeking royalties on patents as to which Plaintiffs are already
 3 licensed.
 4           54.        Further, IPCom’s licensing demand is not consistent with similarly-
 5 situated SEP licensing agreements recently entered into by Plaintiffs and IPCom has
 6 not demonstrated it is offering Plaintiffs the same and/or non-discriminatory rates
 7 that IPCom has provided Plaintiffs’ competitors (or other similarly situated
 8 companies).
 9           55.        IPCom’s conduct during negotiations with Plaintiffs also cannot be
10 reconciled with its commitment to license on FRAND terms. In February 2019, just
11 before IPCom made its “final” licensing offer on March 1, 2019, IPCom contacted
12 one of Plaintiffs’ customers. IPCom informed this customer that it was at serious
13 legal and financial risk by selling Plaintiffs’ unlicensed products. IPCom instructed
14 the customer to contact its supplier (i.e., Plaintiffs) to determine its licensing status,
15 and thus the customer’s potential exposure. Upon information and belief, IPCom
16 knew at this time that it was in the middle of licensing negotiations with Plaintiffs
17 and that less than two weeks later IPCom would render its “final” licensing offer to
18 Plaintiffs. This blatant attempt to use Plaintiffs’ customer relationships to coerce
19 Plaintiffs into accepting IPCom’s upcoming supra-competitive license offer does not
20 amount to good-faith negotiations as required by ETSI’s IPR policy.
21           56.        IPCom’s licensing offers to Plaintiffs violated its commitments to ETSI
22 and are entirely inconsistent with FRAND principles. IPCom has negotiated in bad
23 faith to exploit its monopoly power and has attempted to maximize the hold-up
24 value it can extract from Plaintiffs.
25           57.        Put simply, in breach of its FRAND commitment, IPCom is attempting
26 to exploit the monopoly power it gained through the alleged standardization of its
27 patents to demand supra-competitive royalty rates which are grossly
28 disproportionate to the value of the technical contribution of its small number of

                                                   -15-
     SMRH:489728434.6                                                                 COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 17 of 56




 1 alleged SEPs. Given these clear hold-up conditions, Plaintiffs have no choice but to
 2 file this action.
 3                                    FIRST CAUSE OF ACTION
 4                                         (Breach of Contract)
 5           58.        Plaintiffs re-allege and incorporate by reference the allegations set forth
 6 in the foregoing paragraphs.
 7           59.        IPCom entered into, or is bound by, contractual commitments made to
 8 ETSI and its respective members, participants, and implementers relating to the 2G,
 9 3G, and 4G standards. To comply with the IPR Policies of ETSI, IPCom either
10 made or is encumbered by a binding commitment to ETSI, its members, and third-
11 party implementers to grant irrevocable licenses to all such users of cellular
12 standards purportedly covered by IPCom’s alleged SEPs on FRAND terms and
13 conditions.
14           60.        The declarations made pursuant to such IPR Policies created an express
15 and/or implied contract with ETSI and its members, including an agreement that
16 IPCom would license those patents on FRAND terms and conditions. The IPR
17 Policies of ETSI do not limit the right to obtain a license on FRAND terms and
18 conditions to their members; third parties that are not members also have the right to
19 be granted licenses under those patents on FRAND terms and conditions. Each and
20 every party with products that implement the 2G, 3G, and 4G standards promulgated
21 by such SSOs is therefore an intended third-party beneficiary of IPCom’s
22 contractual commitments, including Plaintiffs, their suppliers, and their customers.
23           61.        Despite Plaintiffs’ good faith efforts to negotiate a license to IPCom’s
24 alleged SEPs, IPCom has failed and refused to offer Plaintiffs terms that comply
25 with IPCom’s FRAND obligations.
26           62.        Therefore, IPCom has breached its obligations to ETSI by failing and
27 refusing to offer a license to IPCom’s alleged SEPs on FRAND terms and
28

                                                     -16-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 18 of 56




 1 conditions. This constitutes a breach of IPCom’s FRAND obligations, of which
 2 Plaintiffs are intended third-party beneficiaries.
 3           63.        As a result of IPCom’s contractual breaches, Plaintiffs have been
 4 injured in their business or property and are threatened by imminent loss of profits,
 5 loss of customers and potential customers, the imposition of non-FRAND terms and
 6 conditions, and loss of goodwill and product image.
 7           64.        Plaintiffs have suffered and will continue to suffer irreparable injury by
 8 reason of the acts, practices, and conduct of IPCom alleged above until and unless
 9 the Court enjoins such acts, practices, and conduct. Namely, Plaintiffs request (1)
10 that this Court order IPCom to offer Plaintiffs a license on FRAND terms and
11 conditions, and (2) an adjudication of the FRAND terms and conditions for such a
12 license.
13                                   SECOND CAUSE OF ACTION
14                                       (Declaratory Judgment)
15           65.        Plaintiffs re-allege and incorporate by reference the allegations set forth
16 in the foregoing paragraphs.
17           66.        IPCom is contractually obligated to license its 2G, 3G, and 4G alleged
18 SEPs on FRAND terms and conditions. As a result of the acts described in the
19 foregoing paragraphs, there exists a definite and concrete, real and substantial,
20 justiciable controversy between Plaintiffs and IPCom regarding what constitutes
21 FRAND terms and conditions for a license to IPCom’s alleged 2G, 3G, and 4G
22 SEPs. This dispute is of sufficient immediacy and reality to warrant the issuance of
23 a declaratory judgment.
24           67.        Plaintiffs are entitled to a declaratory judgment with respect to (1) a
25 determination that IPCom has not offered Plaintiffs a license to its alleged 2G, 3G,
26 and 4G SEPs on FRAND terms and conditions; (2) a determination of what
27 constitutes FRAND terms and conditions for a license to IPCom’s alleged 2G, 3G,
28 and 4G SEPs, with those terms and conditions being imposed on the parties; and (3)

                                                     -17-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 19 of 56




 1 a determination that the FRAND terms and conditions must be consistent with well-
 2 established apportionment principles under federal patent law (i.e., the smallest
 3 salable patent practicing unit rule).
 4                                    THIRD CAUSE OF ACTION
 5        (Antitrust Monopolization in Violation of Section 2 of the Sherman Act)
 6           68.        Plaintiffs re-allege and incorporate by reference the allegations set forth
 7 in the foregoing paragraphs.
 8           69.        This is an action for antitrust monopolization in violation of Section 2
 9 of the Sherman Act.
10           70.        As a member of ETSI, IPCom was obligated to comply with the ETSI
11 IPR Policy. That policy requires the owner of patents that might be essential to a
12 standard to file an IPR disclosure statement that among other things contains an
13 irrevocable commitment to be prepared to license the disclosed IPRs on FRAND
14 terms and conditions to those who implement the relevant standards. Over time, to
15 secure inclusion of the technology covered by its patents in the evolving 2G, 3G,
16 and 4G standards, as well as other technology allegedly covered by its patents,
17 IPCom, or its predecessors-in-interest, submitted IPR Declarations promising to
18 license the patents on FRAND terms and conditions. As a result of the IPR
19 disclosures, the technology covered by patents now owned or controlled by IPCom
20 was incorporated into the standards, and other alternative technologies that might
21 otherwise have been considered for inclusion in the standard were not adopted.
22           71.        These promises and obligations to license the allegedly essential
23 patents on FRAND terms and conditions were intentionally false and misleading.
24 Indeed, IPCom has no intention of licensing its alleged SEPs on FRAND terms and
25 conditions.
26           72.        Indeed, as explained above, with Plaintiffs, IPCom is attempting to
27 exploit its undue monopoly power by attempting to extract supra-competitive
28 royalty rates, to force Plaintiffs to pay royalties on expired patents, and to charge

                                                     -18-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 20 of 56




 1 Plaintiffs royalty rates that fail to take into account various mitigating
 2 circumstances, among other FRAND violations.
 3           73.        As a result of the alleged incorporation of the patented technology into
 4 the 2G, 3G, and 4G standards, IPCom has monopoly power in the markets for those
 5 technologies. As a result of its alleged incorporation in the standards, this
 6 technology is not interchangeable with or substitutable for other technologies, and
 7 those who comply with the 2G, 3G, and 4G standards are locked in to those
 8 technologies. As a result, IPCom has the power to extract supra-competitive prices
 9 for licenses to those technologies. Accordingly, IPCom has a dominant market
10 share in the markets for these technologies and the markets have significant barriers
11 to entry post-standardization.
12           74.        IPCom has obtained and maintained its market power in these
13 technology markets willfully and not as a consequence of a superior product,
14 business acumen, or historic accident. Competition has been excluded through the
15 intentional false promise to license the relevant technologies on FRAND terms,
16 which ETSI and its members relied on in choosing to incorporate standard-
17 compliant technology related to the allegedly patented technology now owned by
18 IPCom. This deceptive conduct induced 3GPP and ETSI, through the voluntary
19 consensus-driven processes they use, to incorporate technology into the 3G and 4G
20 standards that they would not have absent a FRAND commitment.
21           75.        IPCom’s actions show that it has never intended to comply with its
22 obligations to license its allegedly essential patents on FRAND terms and
23 conditions. IPCom refuses to engage with Plaintiffs’ good faith efforts to determine
24 fair, reasonable, and non-discriminatory terms and conditions. Instead, IPCom is
25 insisting that Plaintiffs pay royalty rates that are several times higher than justified
26 by the strength of IPCom’s alleged SEPs.
27
28

                                                    -19-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 21 of 56




 1           76.        These anticompetitive acts are an abuse of IPCom’s monopoly power
 2 in the relevant worldwide markets and establish a violation of Section 2 of the
 3 Sherman Act.
 4                                     Relevant Technology Markets
 5           77.        For the purposes of Plaintiffs’ antitrust claim, the relevant markets are
 6 the technologies covered by IPCom’s declared essential patents—inclusive of those
 7 issued in the United States and elsewhere—that IPCom has asserted against
 8 Plaintiffs for purposes of products that implement the 2G, 3G, and 4G standards,
 9 together with all other alternative technologies to the IPCom technologies that could
10 have been incorporated into the standards (the “Relevant Technology Markets”).
11           78.        Once ETSI adopts technology for a mobile standard, the owner of each
12 essential patent whose technology is incorporated into that standard obtains
13 monopoly power in a relevant technology market. When patented technology is
14 incorporated in a standard, adoption of the standard eliminates alternatives to the
15 patented technology, and companies wanting to market devices that comply with the
16 standard are locked in and must use the SEPs.
17           79.        As previously discussed, IPCom has either directly or through its
18 predecessors-in-interest declared many of its patents to be essential to one or more
19 of the standards and made irrevocable undertakings to license those patents on
20 FRAND terms. If IPCom’s declarations are correct, then the market encompassed
21 within the Relevant Technology Markets can be identified from IPCom’s or its
22 predecessors-in-interests’ declarations to ETSI, the patents associated therewith, and
23 IPCom’s allegations of essentiality during licensing negotiations with Plaintiffs.
24           80.        Before the adoption of the standards, competitors in the Relevant
25 Technology Markets included companies with technology capable of performing the
26 same or equivalent functions that could have been adopted by ETSI and its
27 members. These additional competitors include the companies that offered
28 technologies that could have been used in alternative mobile standards that were

                                                     -20-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 22 of 56




 1 foreclosed once ETSI members adopted a standard that included IPCom’s
 2 technologies. Because of the lock-in effect described above, IPCom became the
 3 only commercially viable seller inside and outside the United States in each of the
 4 Relevant Technology Markets.
 5           81.        After the standards were set and IPCom’s technology was adopted into
 6 the standard, implementers such as Plaintiffs invested significant revenue and other
 7 resources developing products that practice the standard. Those investments were
 8 made in reliance on the commitment IPCom, its successors-in-interest, and other
 9 SEP owners made to license their patents on FRAND terms and conditions.
10 Plaintiffs and other implementers were effectively locked into practicing IPCom’s
11 technology when it was adopted into the standard. As a result, alternatives to the
12 patented technology no longer constrain IPCom’s ability to demand royalty rates far
13 in excess of the value of the patented technology, as the alternative technologies
14 would have prior to the adoption of the standard (“ex ante”).
15                                    IPCom’s Antitrust Violations
16           82.        Courts, regulators, and economists have made clear that to be effective,
17 the FRAND commitments in ETSI’s IPR policy should: (a) limit royalties to the
18 value that the SEP(s) had prior to inclusion in the ETSI standard and in light of other
19 patented and unpatented technology essential to the standard; (b) prohibit charging
20 royalties that are higher based upon the technology being written into the standard
21 or that capture the value of the standard itself; and (c) require non-discriminatory
22 treatment of licensees and potential licensees.
23           83.        ETSI’s FRAND commitment grants implementers the right to practice
24 claimed SEPs. Participants in standards development and third-party implementers
25 rely on these irrevocable contractual undertakings to ensure that the widespread
26 adoption of the standard will not be hindered by SEP owners attempting to extract
27 unreasonable royalties and terms from those implementing the standard.
28

                                                    -21-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 23 of 56




 1           84.        Plaintiffs assert this claim to obtain a FRAND license and enjoin
 2 IPCom from continuing its abusive licensing practices and unlawful monopolization
 3 in certain relevant markets for 2G, 3G, and 4G cellular technologies. IPCom has
 4 engaged in an unlawful scheme to exploit its undue market power over technologies
 5 allegedly necessary for implementers, including Plaintiffs, to practice the 2G, 3G,
 6 and 4G standards. IPCom’s market power is due solely to its false commitments to
 7 license its alleged SEPs on FRAND terms and conditions, which was a necessary
 8 step in locking its technology into the standard(s).
 9           85.        Participants in the 2G, 3G, and 4G standard-setting process, including
10 all ETSI members and Plaintiffs in particular, relied on IPCom’s intentionally false
11 promises to license the alleged SEPs on FRAND terms and conditions in choosing
12 to incorporate those allegedly essential patented technologies into the standards. As
13 a result of IPCom’s FRAND commitments, its allegedly essential patent technology
14 was included in the standards and alternative technologies were excluded. Through
15 its deceptive acts and practices, IPCom is unlawfully monopolizing the Relevant
16 Technology Markets.
17           86.        After acquiring its unlawful monopolization of the Relevant
18 Technology Markets, IPCom has exploited this ill-gotten power against Plaintiffs by
19 refusing to offer a license on FRAND terms, by among other things:
20                      •     Refusing to honor its obligation to license its alleged SEPs on
21                            FRAND terms and conditions;
22                      •     Attempting to seek supra-competitive royalty rates from
23                            Plaintiffs for a license to its alleged 2G, 3G, and 4G patents;
24                      •     Demanding Plaintiffs pay royalties for alleged SEPs covering
25                            portions of the standards not practiced by Plaintiffs’ products;
26                      •     Demanding Plaintiffs pay royalties for patents that are, in fact,
27                            not essential to the ETSI standards; and
28

                                                    -22-
     SMRH:489728434.6                                                                   COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 24 of 56




 1                      •     Demanding Plaintiffs pay royalties for expired patents or patents
 2                            that will expire during the course of the proposed license.
 3           87.        IPCom’s actions injure competition by excluding alternate technologies
 4 which could have been included in the standard. As a direct and proximate
 5 consequence of IPCom’s unlawful monopolization, customers of the Relevant
 6 Technology Markets (implementers of the standards such as Plaintiffs) face
 7 drastically higher costs for access to cellular technologies necessary for the
 8 manufacture of standard-compliant products than they would have paid in a
 9 competitive marketplace.
10           88.        IPCom’s wrongful conduct prevents Plaintiffs from obtaining access to
11 alternative technologies in the Relevant Technology markets. The antitrust injury
12 associated with IPCom’s unlawful monopolization also extends to the downstream
13 market, for example, by reducing innovation, increasing prices, and limiting choices
14 for standard-compliant products. Indeed, the necessary result of raising costs to
15 some competing manufacturers in the marketplace for standard-compliant products
16 and diverting resources that otherwise would have fueled additional innovation is to
17 limit consumer choices in complementary technologies and other technology used in
18 standard-compliant products.
19           89.        IPCom has leverage over manufacturers of standard-compliant products
20 that it would not possess but for its false promises to ETSI to license its alleged
21 SEPs on FRAND terms and conditions, and its unlawful acquisition of monopoly
22 power in the Relevant Technology Markets. As a result of said leverage,
23 manufacturers of standard-compliant products, including Plaintiffs, must either
24 capitulate to IPCom’s demand for supra-competitive royalty rates or face the costs
25 and risks of protracted patent litigation on a global scale.
26           90.        Absent IPCom’s wrongful conduct, which resulted in alternate
27 technologies being excluded from the relevant standards, Plaintiffs would be able to
28

                                                    -23-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 25 of 56




 1 obtain a new license to access necessary technology in the Relevant Technology
 2 Markets on FRAND terms.
 3           91.        Therefore, to prevent harm to Plaintiffs’ business and property,
 4 including its cellular module products, and further harm to competition more
 5 generally in the Relevant Technology Markets, Plaintiffs bring this action for treble
 6 damages, declaratory relief, and injunctive relief under Sections 4 and 16 of the
 7 Clayton Act, 15 U.S.C. §§ 15, 26.
 8                                  FOURTH CAUSE OF ACTION
 9       (Declaratory Judgment of Non-Infringement of U.S. Patent No. 6,307,844)
10           92.        Plaintiffs re-allege and incorporate by reference the allegations set forth
11 in the foregoing paragraphs.
12           93.        U.S. Patent No. 6,307,844 (“’844 Patent”), attached hereto as Exhibit
13 A, entitled “CDMA Communication System and ITS Transmission Power Control
14 Method,” indicates that it issued on October 23, 2001.
15           94.        There is a dispute between the parties concerning whether certain of
16 Plaintiffs products infringe one or more claims of the ’844 Patent. During the
17 course of licensing negotiations, IPCom asserted that Plaintiffs’ products infringe
18 one or more of the ’844 Patent claims by virtue of practicing the UMTS standard.
19 IPCom provided Plaintiffs with a claim chart alleging that at least claim 15 of the
20 ’844 Patent is essential to the UMTS standard.
21           95.        Plaintiffs allege that the ’844 Patent is not essential to the UMTS
22 standard and, therefore, Plaintiffs’ products, which implement the UMTS standard,
23 do not practice one or more claims of the ’844 Patent.
24           96.        No claim of the ’844 Patent has been or is infringed, either directly,
25 contributorily, or by inducement, literally or under the doctrine of equivalents, by
26 Plaintiffs or the purchasers of Plaintiffs’ products through the manufacture, use,
27 importation, sale, and/or offer for sale of Plaintiffs’ products.
28

                                                     -24-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 26 of 56




 1           97.        An actual and justiciable controversy exists between Plaintiffs and
 2 IPCom with respect to whether Plaintiffs’ products infringe one or more claims of
 3 the ’844 Patent.
 4           98.        Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
 5 seq., Plaintiffs requests the declaration of this Court that Plaintiffs’ products do not
 6 infringe one or more claims of the ’844 Patent.
 7                                    FIFTH CAUSE OF ACTION
 8       (Declaratory Judgment of Non-Infringement of U.S. Patent No. 6,920,124)
 9           99.        Plaintiffs re-allege and incorporate by reference the allegations set forth
10 in the foregoing paragraphs.
11           100. U.S. Patent No. 6,920,124 (“’124 Patent”), attached hereto as Exhibit
12 B, entitled “Method for Transmitting Digital Useful Data,” indicates that it issued on
13 July 19, 2005.
14           101. There is a dispute between the parties concerning whether certain of
15 Plaintiffs products infringe one or more claims of the ’124 Patent. During the
16 course of licensing negotiations, IPCom asserted that Plaintiffs’ products infringe
17 one or more of the ’124 Patent claims by virtue of practicing the UMTS standard.
18 IPCom provided Plaintiffs with a chart alleging that at least claim 1 of the ’124
19 Patent is essential to the UMTS standard.
20           102. Plaintiffs allege that the ’124 Patent is not essential to the UMTS
21 standard and, therefore, Plaintiffs’ products, which implement the UMTS standard,
22 do not practice one or more claims of the ’124 Patent.
23           103. No claim of the ’124 Patent has been or is infringed, either directly,
24 contributorily, or by inducement, literally or under the doctrine of equivalents, by
25 Plaintiffs or the purchasers of Plaintiffs’ products through the manufacture, use,
26 importation, sale, and/or offer for sale of Plaintiffs’ products.
27
28

                                                     -25-
     SMRH:489728434.6                                                                    COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 27 of 56




 1           104. An actual and justiciable controversy exists between Plaintiffs and
 2 IPCom with respect to whether Plaintiffs’ products infringe one or more claims of
 3 the ’124 Patent.
 4           105. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
 5 seq., Plaintiffs request the declaration of this Court that Plaintiffs’ products do not
 6 infringe one or more claims of the ’124 Patent.
 7                                      PRAYER FOR RELIEF
 8           WHEREFORE, Plaintiffs pray for relief as follows:
 9           A.         Adjudge and decree that IPCom is liable for breach of its contractual
10 commitments to ETSI by failing to offer FRAND terms and conditions for a license
11 to its 2G, 3G, and/or 4G SEPs to Plaintiffs;
12           B.         Adjudge and decree that Plaintiffs and all of their worldwide affiliates
13 are entitled to a license from IPCom for any and all patents IPCom deems
14 “essential” and/or has declared “essential” to the 2G, 3G, and/or 4G standards under
15 FRAND terms and conditions pursuant to IPCom’s obligations to ETSI;
16           C.         Adjudge, set, and decree the FRAND terms and conditions to which
17 Plaintiffs are entitled under IPCom’s obligations to ETSI for a license to IPCom’s
18 2G, 3G, and 4G SEPs, so that Plaintiffs may obtain a FRAND license on those
19 terms;
20           D.         Adjudge and decree that a license on FRAND terms and conditions in
21 accordance with IPCom’s obligations to ETSI must be consistent with
22 apportionment principles under federal patent law, i.e., the smallest salable patent-
23 practicing unit rule;
24           E.         Adjudge and decree that IPCom has not offered a license to its alleged
25 2G, 3G, and 4G SEPs to Plaintiffs on FRAND terms and conditions;
26           F.         Enjoin IPCom from demanding excessive royalties from Plaintiffs and
27 their customers that are not consistent with IPCom’s FRAND obligations to ETSI;
28

                                                    -26-
     SMRH:489728434.6                                                                   COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 28 of 56




 1           G.         Enjoin IPCom from enforcing their alleged 2G, 3G, and/or 4G SEPs
 2 against Plaintiffs and their customers via patent infringement lawsuits or other
 3 proceedings in other jurisdictions, while Plaintiffs remain a willing licensee and
 4 seek an adjudication of the FRAND terms and conditions from this Court;
 5           H.         Adjudge and decree that IPCom has violated Section 2 of the Sherman
 6 Act and enjoin IPCom from further violations of that statute;
 7           I.         Adjudge and decree that Plaintiffs do not infringe the ‘844 Patent;
 8           J.         Adjudge and decree that Plaintiffs do not infringe the ‘124 Patent;
 9           K.         Enter judgment awarding Plaintiffs their expenses, costs, and attorneys’
10 fees under applicable laws;
11           L.         Award Plaintiffs pre-judgment and post-judgment interest to the full
12 extent allowed under the law, as well as their costs; and
13           M.         For such other and further relief as the Court deems just and proper.
14
15 Dated: March 14, 2019
16                                   SHEPPARD, MULLIN, RICHTER & HAMPTON                  LLP
17
18                                   By    /s/ Martin R. Bader
19                                         MARTIN R. BADER
                                           MATTHEW W. HOLDER
20                                         LAI YIP
21
22                                         Attorneys for Plaintiffs Lenovo (United States) Inc.
23                                         and Motorola Mobility, LLC
24
25
26
27
28

                                                    -27-
     SMRH:489728434.6                                                                  COMPLAINT
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 29 of 56




 1                            DEMAND FOR JURY TRIAL
 2           PLEASE TAKE NOTICE that Plaintiffs hereby demand a trial by jury.
 3
 4 Dated: March 14, 2019
 5                            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 6
 7                            By   /s/ Martin R. Bader                               .
                                   MARTIN R. BADER
 8
                                   MATTHEW W. HOLDER
 9                                 LAI YIP
10
                              Attorneys for Plaintiffs Lenovo (United States) Inc.
11                            and Motorola Mobility, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -28-
     SMRH:489728434.6                                                           COMPLAINT
Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 30 of 56




                   EXHIBIT A
          Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 31 of 56

                                                                                                                                                               USOO630784.4B1

(12) United States Patent                                                                                                  (10) Patent No.:                                  US 6,307,844 B1
       Tsunehara et al.                                                                                                    (45) Date of Patent:                                  Oct. 23, 2001

(54) CDMA COMMUNICATION SYSTEMAND                                                                                                                   FOREIGN PATENT DOCUMENTS
         ITS TRANSMISSION POWER CONTROL
         METHOD                                                                                                                      4-4.0024                 2/1992 (JP).
                                                                                                                                     T-95151                  4/1995 (JP).
(75) Inventors: Katsuhiko Tsunehara, Yokohama;                                                                                                                OTHER PUBLICATIONS
                        Takashi Yano, Tokorozawa; Nobukazu
                        Doi, Hachioji, Takaki Uta, Yokohama;                                                         Japanese Office Action dated Apr. 10, 2001.
                        Keiji Hasegawa, Higashimurayama, all                                                         Riaz Esmalizadeth et al., “Apread Spectrum Slot Reservation
               of (JP)                                                                                               Multiple Access”, IEEE Vehicluar Technology Conference,
                                                                                                                     Apr. 28-May 1, 1996, pp. 1715–1719, vol. 3.
(73) Assignee: Hitachi, Ltd., Tokyo (JP)                                                                             Salmasi A et al., “On the System design aspects of code
                                                                                                                     division multiple access (CDMA) applied to digital cellular
(*) Notice: Subject to any disclaimer, the term of this                                                              and personal communications networks”, IEEE Vehicular
                        patent is extended or adjusted under 35                                                      Technology Conference 1991, Gateway to the Future Tech
                        U.S.C. 154(b) by 0 days.                                                                     nology in motion 41st May, 1991, pp. 57-62.
                                                                                                                     “Development on CDMA Packet Mobile Communication
(21) Appl. No.: 08/985,281                                                                                           System”, by Yano et al., Communication Society Meeting,
                                                                                                                      Institute of Electronics, Information and Communication
(22) Filed:     Dec. 4, 1997                                                                                          Engineers, B-389 (1996).
(30)      Foreign Application Priority Data                                                                          * cited by examiner
   Dec. 6, 1996        (JP) ................................................... 8-326493                             Primary Examiner-Chau Nguyen
                                                                                                                     ASSistant Examiner-Chiho Andrew Lee
(51) Int. Cl. ............................ H04B 7/185; H04B 7/216                                                    (74) Attorney, Agent, or Firm-Mattingly, Stanger &
(52) U.S. Cl. ............................................. 370/318; 370/335                                         Malur, P.C.
(58) Field of Search ..................................... 379/318, 311,                                             (57)                                         ABSTRACT
                       379/320, 322, 332, 333,335,342; 455/69,
                                         70, 115, 432, 522, 13.4                                                     An uplink channel transmission power control method is
                                                                                                                     provided for a CDMA mobile communication system per
                                                                                                                     forming one way communication. A base Station measures
(56)                        References Cited                                                                         the received level of data transmitted from each mobile
                   U.S. PATENT DOCUMENTS
                                                                                                                     terminal at each channel, and generates a transmission
                                                                                                                     power control Signal of each uplink traffic channel. The
       5,487,180        1/1996     Ohtake ................................. 455/522                                  generated transmission power control Signals are
       5,604,730        2/1997     Tiedemann, Jr. .................... 370/252                                       multiplexed, and the multiplexed common transmission
       5,621,723   *    4/1997     Walton, Jr. et al. ................. 370/335                                      power control Signal is transmitted to all mobile terminals by
       5,673.259   *    9/1997     Quick, Jr. ...........                ... 370/342                                 using the common channel shared by the mobile terminals.
       5,713,074   *    1/1998     Hulbert .................................. 455/69                                 Each mobile terminal derives the transmission power control
       5,784,360   *    7/1998     I et al. .......                      ... 370/329                                 Signal of the uplink traffic channel used by the terminal, from
       5,794,129        8/1998     Komatsu ................................ 455/69                                   the received common transmission power control Signal, and
       5,799,005   *    8/1998     Soliman .....                       ... 370/335                                   controls the transmission power of a data packet.
       5,828,662   *   10/1998     Jalali et al. ...                    ... 370/335
       5.991,627   *   11/1999     Honkasalo et al.                     ... 455/437
       5,995,496       11/1999     Honkasalo et al. .................. 370/318                                                                            25 Claims, 10 Drawing Sheets

                                                                         32                                                35                36          37
                                                                  3        RESERVATION CHANNELy^33 750 S                                 S
                                                                      RACQUISITONA
                                                                      RF  DESPREAD CRCJIT                    51 Y
                                                                                                                     DETECTOR-DECODER HE
                                                                                                                                      INTERREATION
                                                                                                               52         43                 44a
                                                                              UPLINK TRAFFIC CHANNEL                           a                   A
                                                                           Acoustion         42a
                                                                              DESPREADCIRCUIT                         DETECTORIDEcoDERIE
                                                                       9 JPink TRAFFIC CHANNEL n :                                                  : SNED
                                                                                ACCJSITION
                                                                               DESPREADCIRCUI   42n:                  DETECTOR-DECODER
                                                                                              55"                                  43r             44n
                                                                                         RECEIVED LEVEL             RECEIVEDEVEL OF
                                                                           45-y-FRAECHANNERESERVAHANNEL/-39
                                                                                MEASUREMENT UNIT MEASUREMENT UNIT
                                                                                                        t     m

                                                                                   TRAFFIC CHANNE                   NIAL TRANSMISSION sy40
                                                                  46             TRANSMISSION POWER                  POWER CONTRO
                                                                              CONTROLSIGNAL SENERATOR               SNAGENERATOR
                                                                                                        ters
                                                                  - - - - - - - - -- - - - - - - -- -       ------------------




                                                               lies
                                                               ?t SPREADER
                                                                                          iRAFFC CHANNEL
                                                                                      TRANSMISSION POWER
                                                                                   CONTROLSIGNAL INSERT UNIT


                                                                                                                        Data
                                                                                                                                    ANSWER PACKET
                                                                                                                                      GENERATOR
                                                                                                                                    47. ANSWERCHANNEL;
                                                                                                                             Packet TRANSMSSION:
                                                                      SPREADER                                           GENERATOR DATA
                                                                                                                                         DOWNLINK TRAFFIC }
                                                                                                                                   55a GRE
                                                                      SPREADER                                          DATAPACKET TRANSMISSION:
                                                                                                                         GENERATOR       DATA
                                                                                                                                   DOWNLINK TRAFFIC
                                                                                                                               55n can
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 32 of 56


U.S. Patent       Oct. 23, 2001   Sheet 1 of 10        US 6,307,844 B1




                           PRIOR ART
                            F. G.

                                            200




                     MOBILE
              COMMUNICATION
                   NETWORK




 204a                    t-2045
                  MOBILE TERMINAL
    MOBILE TERMINAL
      Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 33 of 56


U.S. Patent                 Oct. 23, 2001         Sheet 2 of 10                    US 6,307,844 B1




                                     F. G. 2

  8 Y/N                                           9
        PILOT CHANNEL
        (BASE STATION--MOBILE TERMINAL)                                      4
  1 N/N
      RESERVATION           CHANNEL
                                            4aw       - A
        (MOBILE TERMINAL-BASE STATION)
  2N/NANSWER CHANNEL                         5a
                                                  -                         a =
        (BASE STATION-MOBILE TERMINAL) fill                                 III++
         UPLINK TRAFFIC CHANNEL^ 3a                    -                           i.
         (MOBILE TERMINAL-BASE STATION)
  3
                        s




         UPLINK TRAFFIC CHANNEL
         (MOBILE TERMINAL-BASE STATION)
                                                           - - - - - - ->   SCHEDULING
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 34 of 56


U.S. Patent                             Oct. 23, 2001                        Sheet 3 of 10                                        US 6,307,844 B1



                                                           F. G. 3
   V7
                   32                                                                                     35               - 36                       37
                        RESERVATION CHANNEL 33                                 - 50
              Rx              ACOUISITION/                                                                                                 PACKET
  (C)                   DESPREAD CIRCUIT                         51                      DETECTORDECODER NIEREATION
                                                                         52                          43a                       44a 5
                        UPLINK TRAFFIC CHANNEL
                                                                                               DETECTORIA-DECODER
                                                                                                                                                      RECEIVED
                                                                                                                                                      DATA
                                                                                               DETECTORHDECODER                           V
                                                                                                                                         44n
                                            RECEIVED LEVEL                              RECEIVED LEVEL OF
                                         OF TRAFFIC CHANNEL                       RESERVATION CHANNEL
                                          MEASUREMENT UNIT                         MEASUREMENT UNIT


                             TRAFFIC CHANNEL                                        NITIAL TRANSMISSION
                           TRANSMISSION POWER                                         POWER CONTROL
                        CONTROL SIGNAL GENERATOR                                     SIGNAL GENERATOR


                                         TRAFFIC CHANNEL
                                       TRANSMISSION POWER
                                    CONTROL SIGNAL INSERT UNIT
            - - - - - - a         - r   - - - -   - - - - - - - a-   - - r- - -     -   as a   - we - - - - a          - m wo- - - - - - - - - - - - 1




                                                                                                    DATA PACKET. TRANSMISSION
              SPREADER                                                   CODER                       GENERATOR   DATA

                                                                                        5
                                                                                                    DATA PACKET. TRANSMISSION
              SPREADER                                                   CODER                      SER'S
                                                                                                                         DOWNLINK TRAFFIC
                                                                                        56 n              55n CHANNELn                            -   -   O
        L                --   -                       ar   -         -   a     an               -     -        -   -          -      -        -
Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 35 of 56
Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 36 of 56
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 37 of 56


U.S. Patent             Oct. 23, 2001        Sheet 6 of 10              US 6,307,844 B1




                                  F. G. 8
       60

 N7    61        62             120              121          122

            Rx          ACOUISTION/                                              RECEIVED
 (C)                  DESERUT            DETECTOR DECODER                        TRAFFIC DATA
                      TRAFFIC CHANNEL
                              63                   64           65          66
                        ACOUISITION/                                             RECEIVED
                       DESEARCUIT DETECTORIDECODER                               ANSWER DATA
                      ANSWER CHANNEL 123
                                               TRANSMISSION             INTIAL
       PILOT            ACOUISTION/          POWER CORRECTION        TRANSMISSION
       CHANNEL        DESPREAD CIRCUIT             UNIT              POWER HOLDER
            150                                                                         125
                        RECEIVED LEVEL        CALCULATOR OF
            151       MEASUREMENT UNIT            TRAFFIC             124
                                               CHANNEL GAIN
                        CALCULATOR OF
                          RESERVATION
                         CHANNEL GAIN

                 Tx            1N
                               SL                      C             DATA PACKET
                                         -                           RESERVATION PACKET
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 38 of 56


U.S. Patent       Oct. 23, 2001    Sheet 7 of 10             US 6,307,844 B1




                      40                 142a           142b         142c
  ANSWER CHANNEL                           ANSWER        ANSWER
  BASE STATION-->MOBILE TERMINAL           PACKET        PACKET

  UPLINK TRAFFIC CHANNEL 1
  MOBILE TERMINAL 1->BASE STATION               DATA PACKET. 1


  UPLINK TRAFFIC CHANNEL 2
  MOBILE TERMINAL 2-BASE STATION         airlin,
                                          DATA PACKET 2




  UPLNK TRAFFIC CHANNEL in                 —a                       S
  MOBILE TERMINAL n->BASE STATION               DATA PACKET n
                                           -1                TY



                                                   TRANSMISSION POWER
                                                   CONTROL SIGNAL
                                                   TRANSMISSION POWER
                                                   CONTROL
      Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 39 of 56


U.S. Patent                                Oct. 23, 2001                        Sheet 8 of 10                             US 6,307,844 B1



                                                              F. G. O
       30
  V7
                     32                                                                            35                36                37
         31                                                                          50
                           RESERVATION CHANNEL 33
             Rx                    ACOUISITION/                                                                                    PACKET
                             DESPREAD CIRCUIT                                           DETECTOR           DECODER         INTERPRETATION
                                                                        51
                                                                              52               43a                           54
                           UPLINK TRAFFIC CHANNE 1
                                                                                          DETECTORA-DECODERA
                                                                                                                                       RECEIVED
                                                                                                                                       DATA
                                   ACOUISITION/
                             DESPREAD CIRCUIT                                             DETECTOR-DECODER
                                                                                                                            44n
                                                    RECEIVED LEVEL                    RECEIVED LEVEL OF
                                           OF TRAFFIC CHANNEL                       RESERVATION CHANNEL
                                            MEASUREMENT UNIT                          MEASUREMENT UNIT


                                TRAFFIC CHANNEL                                      NITAL TRANSMISSION
                              TRANSMISSION POWER                                       POWER CONTROL
                           CONTROL SIGNA GENERATOR                                    SIGNAL GENERATOR
                                                                        erec

 58                                                                                                                           -------
                                           TRANSMISSION                                                    ANSWER PACKET
                                          POWER CONTROL                                                      GENERATOR            :
                                                                                                           47      ANSWER CHANNEL :
        - - - - - - - - - - - - - - - - - - - - - - - - -                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


                                          TRAFFIC CHANNEL
                                            TRANSMISSION                              CODER         DATA PACKET             TRANSMISSION:
                                                                                                     GENERATOR               DATA
                                                                                              56a             55a DOWNLINK TRAFFIC
                                                                                                                  CHANNEL 1
                                          TRAFFIC CHANNEL
                                           TRANSMISSION                               copRDAAPACKETRANSMISSION
                                          POWER CONTROL                                              GENERATOR               DATA                     :
                                     SIGNAL INSERT UNIT                                                         DOWNLINK TRAFFIC
                        57n                        59n                                      56 n            55n CHANNELn
        as r are re re - me as a   wa w    w   is    -   - - - -   -   - - - - - - - - - - - - - - - - -   - - - -   a      as s   a    - -   - - -
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 40 of 56


U.S. Patent             Oct. 23, 2001         Sheet 9 of 10                US 6,307,844 B1




                                  F. G.
       60

       61        62              63b
 (C)        RX
            RF
                        ACOUISITION/
                      DESPREAD CIRCUIT        70         64          65       66
                      TRAFFIC CHANNEL /            DETECTOR   DECODER
                                                                                   RECEIVED
                                                                                   DATA
                        ACOUISITION/      O
                      DESPREAD CIRCUIT               TRANSMISSION            INTIAL
                      ANSWER CHANNEL 70a | POWER CORRECTION
                                                 UNIT                      RANSMISSION
                                                                          POWER HOLDER
                        ACOUISITION/
        PLOT
        CHANNEL       DESPREAD CIRCUIT    123        CALCULATOR OF                  125
                                                         TRAFFIC           124
             150                                      CHANNEL GAN
             151        RECEIVED LEVEL
                      MEASUREMENT UNIT

                        CALCULATOR OF
             152          RESERVATION
                         CHANNEL GAN

                                                                          DATA PACKET
                           154                                       RESERVATION PACKET
            69
   Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 41 of 56


U.S. Patent          Oct. 23, 2001          Sheet 10 of 10                US 6,307,844 B1




                             F. G. 2

                                     130a         132a                 132b      132C

              -b
                                                 2 TRANSMISSIONTRANSMISSION
                                                     DOWNLINKEDOWNLINK S
 BASE STATION-->MOBILE TERMINAL 1                a "SAT"A"SAT":
                                                         H
 MOBILE TERMINAL 1->BASE STATION                  UPLINK TRANSMISSION DATA

                                     13Ob
                                                                   —
                                                       DOWNLINK ATRANSMISSION
                                                                   DOWNLINK
 BASE STATION-->MOBILE TERMINAL 2
                                                 22. TRANSMISSION
                                                 2          DATA          DATA   s
 MOBILE TERMINAL 2->BASE STATION                 UPLINK TRANSMISSION DATA

                                             -                                   -
                                      130n
                                                 2 TRANSMISSIONTRANSMISSION
                                                     DOWNLINK 2 DOWNLINK 5
               se-
  BASE STATION-->MOBILE TERMINAL in              22         DATA   2
                                                                   A      DATA   a
  MOBILE TERMINAL n->BASE STATION                UPLINK TRANSMISSION DATA

                                                      3in
                                                              TRANSMISSION POWER
                                                              CONTROL SIGNAL
                                                              TRANSMISSION
                                                              CONTROL
                                                                           POWER
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 42 of 56


                                                    US 6,307,844 B1
                              1                                                                  2
     CDMA COMMUNICATION SYSTEMAND                                     traffic channel. The upper row of each pair represents
     ITS TRANSMISSION POWER CONTROL                                   transmission data of the downlink traffic channel, and the
                 METHOD                                               lower row represents transmission data of the uplink traffic
         BACKGROUND OF THE INVENTION
                                                                      channel. The width of transmission data, particularly uplink
                                                                      transmission data, is drawn to correspond to a reception
   The present invention relates to a code division multiple          power of the uplink data at the base Station.
access mobile communication System and its transmission                 When the base station communicates with the mobile
power control method. More particularly, the present inven            terminal 1, it inserts transmission power control signals
tion relates to a packet communication System and its                 132a, 132b, 132c, ... into a downlink traffic channel 130a
transmission power control method using reservation based             to the mobile terminal 1. The mobile terminal 1 changes its
access control.                                                       transmission power of the uplink transmission data in accor
   In a CDMA method, a plurality of mobile terminals share            dance with the transmission power control Signal obtained
the same frequency band to communicate with a single base             from the received channel 130a. As above, the transmission
station. Therefore, for example, if mobile terminals A and B          power control of the mobile terminal 1 is performed by using
                                                                 15   the downlink traffic channel 130a. Similar transmission
transmit modulated Signal waves to the base Station, the
signal (not desired to be received) transmitted by the mobile         power control is performed also for other mobile terminals
terminal B interferes with the signal (desired to be received)        2 to n.
transmitted by the mobile terminal A, and the communica                          SUMMARY OF THE INVENTION
tion of the mobile terminal A with the base station is
obstructed. The degree of interference depends on the                   With advancement of mobile communication techniques,
received level of a signal (not desired to be received) at the        needs of not only a voice communication function (cellular
base Station. If the degree of interference becomes large to          phone) but also a data communication function are becom
Some level or more, communication between the mobile                  ing large.
terminal and base Station becomes impossible.                    25
                                                                         For one way communication typical to data
   If the transmission power of each mobile terminal can be           communication, CDMA packet communication Systems
controlled to always limit the Signal level received at the           have been proposed from the Viewpoint of efficiently using
base Station to a minimum necessary reception power, it               channels. One proposal of Such CDMA packet communica
becomes possible to maximize the number of channels                   tion systems is described in “Development on CDMA
capable of being communicated by the base Station. The                Packet Mobile Communication System” by Yano, Uta,
more the transmission power shifts from the minimum                   Hasegawa, and Doi, Communication Society Meeting, the
necessary reception power, the less the number of channels            Institute of Electronics, Information and Communication
capable of being communicated by the base Station.                    Engineers, B-389 (1996).
   As transmission power control techniques of CDMA                     Voice communication is two way communication using
mobile communication, an IS-95 transmission power control        35
                                                                      uplink and downlink traffic channels, whereas data commu
method is known described in TIA/EIA/IS-95 which is a                 nication is one way communication using only one of uplink
Standard System of digital cellular phones adopted in North           and downlink traffic channels. In Such one way
America. The IS-95 transmission power control method will             communication, a conventional transmission power control
be described in the following.                                        method for cellular phones cannot be adopted because this
  Since two way communication is essential for cellular          40
                                                                      method is established on the assumption that there is a pair
phones, a pair of an uplink traffic channel and a downlink            of uplink and downlink traffic channels.
traffic channel is used for the communication between the                If a paired downlink channel is provided only for the
base Station and a mobile terminal. The uplink traffic chan           transmission power control of the uplink traffic channel, one
nel is a channel for transmitting data from a mobile terminal         downlink traffic channel is occupied by the transmission
to the base Station, and a downlink traffic channel is a         45   power control of only the uplink traffic channel. The use
channel for transmitting data from the base Station to the            efficiency of traffic channels is lowered.
mobile terminal.                                                         To solve this problem, the invention provides a CDMA
   The base Station measures the reception power of data              packet data communication System in which a base Station
transmitted from each mobile terminal and generates a                 controls the transmission power of each of a plurality of
transmission power control Signal in accordance with the         50   mobile terminals by using a single downlink traffic channel
measured reception power. If the reception power of data is           common for all mobile Stations.
larger than a target reception power, the base Station gener            The base station measures the received level of data
ates a transmission power control Signal “1” for this mobile          transmitted from each mobile terminal at each channel, and
Station. Conversely if the reception power of data is Smaller         generates a transmission power control Signal of each chan
than the target reception power, the base Station generates a    55   nel in accordance with the measured reception level. The
transmission power control signal “0” for this mobile sta             generated transmission power control Signals are collected
tion. The generated transmission power control Signal is              together into a format predetermined for the System, and
inserted into data to be transmitted from the base Station to         transmitted to all mobile terminals by using the common
a mobile terminal, and the transmission data with the trans           channel shared by the mobile terminals.
mission power control Signal is transmitted to the mobile        60      Each mobile terminal derives the transmission power
terminal. The mobile terminal controls to reduce the trans            control Signal of the uplink traffic channel used by the
mission power if the received transmission power control              terminal, from the collected transmission power control
signal is “1”, and to increase it if “0”.                             Signals transmitted from the base Station, and transmits data
   This transmission power control will be described spe              at the transmission power changed in accordance with the
cifically with reference to FIG. 12. Each mobile terminal 1      65   derived transmission power control Signal.
to n and the base Station communicate with each other by                 These and other objects, features and advantages of the
using a pair of an uplink traffic channel and a downlink              present invention will become more apparent in View of the
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 43 of 56


                                                     US 6,307,844 B1
                              3                                                                       4
following detailed description of the preferred embodiments            mobile terminal can transmit data, from a plurality of uplink
in conjunction with accompanying drawings.                             traffic channels 3. In order to transmit the Scheduling results
                                                                       to each mobile terminal, the base Station generates an answer
      BRIEF DESCRIPTION OF THE DRAWINGS                                packet 5 corresponding to the reservation packet. The gen
  FIG. 1 is a diagram showing the Structure of a mobile                erated answer packet 5 is transmitted to the corresponding
communication network.                                                 mobile terminal in the area by using the answer channel 2.
   FIG. 2 is a diagram illustrating a packet data communi              The mobile terminal identifies the answer packet destined to
cation System using reservation based access control.                  it from received answer packets 5, and transmits a data
                                                                       packet by using the uplink traffic channel and time slot
   FIG. 3 is a diagram showing a first example of the                  designated by the base Station.
Structure of a base Station embodying transmission power                  In the example shown in FIG. 2, the mobile terminal
control of the present invention.                                      transmitted the reservation packet 4a receives the answer
   FIG. 4 is a diagram Showing the Structure of an answer              packet 5a transmitted to it, Selectively from answer packets
packet.                                                                transmitted from the base Station, and transmits a data packet
   FIG. 5 is a diagram showing the structure of a unit for        15   6a by using the time slot 7a of the traffic channel 3a
measuring a received level of a traffic channel.                       designated in the received answer packet 5a.
   FIG. 6 is a diagram showing the Structure of a unit for               With reference to FIGS. 3 to 9, a first embodiment will be
generating a transmission power control Signal of a traffic            described which realizes a method of controlling the trans
channel.                                                               mission power of an uplink channel.
   FIG. 7 is a diagram illustrating insertion of a transmission           FIG.3 shows an example of the structure of a base station.
power control Signal between answer packets.                           A signal received by an antenna 30 is input via a circulator
   FIG. 8 is a diagram showing a first example of the                  31 to a reception radio module 32. The reception radio
Structure of a mobile terminal embodying the transmission              module 32 performs a high/middle frequency reception
power control of the invention.                                   25   process to demodulate a signal in a carrier frequency band
   FIG. 9 is a diagram illustrating a transmission power               into a baseband Signal. Since the received signal has a
control State of an uplink traffic channel realized by the             plurality of multiplexed channel Signals, it is input to an
operations of a base Station and mobile terminals according            acquisition/despread circuit (33, 42a-42n) to be spectrum
to the present invention.                                              despread.
   FIG. 10 is a diagram showing a Second example of the                   A reservation channel output from the reservation channel
Structure of a base Station embodying the transmission                 acquisition/despread circuit 33 is Supplied via a signal line
power control of the invention.                                        50 to a detector 35 whereat it is detected and then supplied
   FIG. 11 is a diagram showing a second example of the                to a decoder 36 whereat an error correction decode process
                                                                       Such as Viterbi decoding is performed. A packet interpreta
Structure of a mobile terminal embodying the transmission         35   tion unit 37 interprets the decoded reservation packet to
power control of the invention.                                        obtain a terminal ID of the mobile terminal which transmit
   FIG. 12 is a diagram illustrating an uplink traffic channel         ted the reservation packet and the reservation contents Such
transmission power control method of a conventional por                as transmission data, and transferS the reservation contents
table telephone System.                                                to an answer packet generator unit 38.
           DETAILED DESCRIPTION OF THE                            40      The reservation packet is also input via a signal line 51 to
             PREFERRED EMBODIMENTS                                     a unit 39 for measuring the received level of the reservation
  FIG. 1 shows the structure of a mobile communication
                                                                       channel. This unit 39 measures a signal to noise power ratio
                                                                       (SN ratio) of the reservation packet. The measurement result
network applied to the present invention. A public Switched            of the received level is compared with a reference reception
telephone network (PSTN) 200 is connected with a fixed            45   level by an initial transmission power control Signal gen
terminal 201 Such as a telephone and a mobile communi                  erator 40. In accordance with this comparison result, a
cation network 202. The mobile communication network                   transmission power control Signal is generated which des
202 is connected with a plurality of base stations 203a,               ignates a transmission power when the mobile terminal
203b, ... Each base station 203 communicates with mobile               Starts transmitting a data packet. The generated transmission
terminals 204a, 204b, ... in its service area (cell) via radio    50   power control Signal is input to an answer packet generator
channels 205.                                                          38.
  In the following, the invention will be detailed by apply               In accordance with the reservation contents interpreted by
ing it to a CDMA packet communication System using                     the packet interpretation unit 37 and the transmission power
reservation based access control shown in FIG. 2.                      control Signal generated by the initial transmission power
   In the CDMA packet communication System using reser            55   control Signal generator 40, the answer packet generator 38
Vation based access control, channels shared by a plurality            generates an answer packet. An example of the Structure of
of mobile terminals in the Service area include a reservation          an answer packet is shown in FIG. 4. A mobile terminal ID
channel 1 (uplink channel), an answer channel 2 (downlink              is an ID of a mobile terminal which transmitted a reservation
channel) and a pilot channel 8 (downlink channel). The pilot           packet. This ID is used as a destination of the answer packet.
channel 8 is a channel used for transmitting a pilot signal 9     60   An allocated channel 101 and an allocated slot number 102
as a reference Signal to each mobile terminal.                         indicate an uplink traffic channel and a time slot to be used
   A mobile terminal having a data transmission request                by the mobile terminal and are designated by the answer
transmits a reservation packet 4 at a desired timing by using          packet generator 38. An initial transmission power 103
the reservation channel 1. The base Station performs Sched             indicates a transmission power when the mobile terminal
uling of received reservation packets. The base Station           65   Starts transmitting data and is designated by the transmission
Selects (Schedules) a channel and a time slot (a time slot 7           power control Signal input from the initial transmission
is defined in an uplink traffic channel 3) via which each              power control Signal generator 40. This initial transmission
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 44 of 56


                                                    US 6,307,844 B1
                            S                                                                        6
power control Signal may designate an increase/decrease                 It is also possible to transmit the common transmission
relative to the transmission power when the reservation               power control signal at a transmission power larger than that
packet was transmitted, or may be an absolute value                   of the answer packet in order to reliably perform the
(increased/decreased value) of the transmission power,                transmission power control.
whichever of them is determined by the system. A CRC                    The answer packet and common transmission power
(Cyclic Redundancy Check) 104 is a code added to the                  control Signal are spectrum spread by a spreader 48 for
answer packet for error detection/correction.                         answer channel. The Spectrum spread answer packet and
   The answer packet generated in the above manner is input           common transmission power control Signal are multiplexed
to a coder 47 whereat an error correction coding Such as              with other downlinks by an adder 58, modulated from the
convolutional coding is performed. The coded answer                   baseband Signal into a signal in the carrier frequency band
packet is input to a unit 41 for inserting a traffic channel
transmission power control Signal.                                    by a transmission radio module 49, and transmitted from the
                                                                      antenna 30 via the circulator 31.
   The other acquisition/despread circuits 42a to 42n pro
Vided for a plurality of uplink traffic channels each output a          An example of the Structure of a mobile terminal is shown
data packet transmitted via each uplink traffic channel. The          in FIG. 8.
                                                                 15
data packet of each channel is Supplied via a signal line 52            The operation of transmitting a reservation packet from a
to a detector 43a–43n and a decoder 44a to 44n to be                  mobile terminal will be described.
detected and decoded, and the reception data is output from              A Signal received by an antenna 30 is input via a circulator
a signal line 54.                                                     61 to a reception radio module 62. The reception radio
   The data packet is also Supplied via a signal line 53 to a         module 62 performs a high/middle frequency reception
unit 45 for measuring the received level of the traffic               process to demodulate a Signal in the carrier frequency band
channel. The structure of this unit 45 is shown in FIG. 5. The        into a baseband Signal. A pilot signal output from an
received level measurement units 45a to 45n corresponding             acquisition/spread circuit 150 for a pilot channel is input to
to the uplink traffic channels 53a to 53n measure the                 a unit 151 for measuring a received level. This unit 151
received level Such as an SN ratio.                              25   measures the received level (e.g., SN ratio) of the pilot
  The received level measurement result of each traffic               Signal. The measurement result of the received level is input
channel is input to a traffic channel transmission power              to a reservation channel gain calculator 152 which deter
control Signal generator 46. The Structure of the generator 46        mines the transmission power of a reservation packet in
is shown in FIG. 6. Each of the transmission power control            accordance with the received level of the pilot Signal.
Signal generatorS 46a to 46n provided for each uplink traffic            In the mobile communication System provided with inde
channel compares the received level with a target reception           pendent pilot channels, the pilot Signal is transmitted from
level, and generates a transmission power control Signal for          the base Station always at a constant transmission power
making the mobile terminal renew the transmission power               level. Therefore, if an SN ratio of the received pilot signal
when it continues data transmission. Similar to the initial           is large, it is conceivable that the mobile terminal is near at
transmission power control Signal, this renewal designation      35   the base Station So that the reservation channel gain calcu
transmission power control Signal is determined by the                lator 152 calculates a small gain. Conversely, if an SN ratio
System. The generated transmission power control Signal is            of the received pilot Signal is Small, it is conceivable that the
input to the unit 41 for inserting the traffic channel trans          mobile terminal is far from the base station so that the
mission power control Signal.                                         reservation channel gain calculator 152 calculates a large
  As shown in FIG. 7, the traffic channel transmission           40   gain. In order to determine the transmission power of a
power control Signal insert unit 41 inserts a common trans            reservation packet in the above manner, another Signal
mission power control Signal 111 generated by the traffic             different from the pilot Signal may be used So long as it
channel transmission power control Signal generator 46 at a           allows the mobile terminal to know the transmission power
predetermined interval between answer packets 110 input               of the base Station. For example, the pilot Signal whose
from the answer packet generator 38. The common trans            45   transmission power is determined by the System or a control
mission power control Signal 111 is constituted of transmis           Signal transmitted with the transmission power value can
sion power control signals 111a to 111n of respective traffic         Satisfy the above conditions.
channels 1 to n.                                                         Next, an operation will be described in which a mobile
   In order to Suppress a fluctuation of the received level of        terminal that transmitted a reservation packet to the base
a data packet, the base Station is required to perform a         50   Station receives an answer packet transmitted from the base
transmission power control of each mobile terminal at a               Station.
Sufficiently high occurrence frequency. The data packet is               An answer packet output from the despread circuit 63 for
made of several tens of bits to allow information of Some             an answer channel is detected with a detector and Subjected
amount to be transmitted at the same time. In contrast, the           to an error correction/decode proceSS Such as Viterbi decod
common transmission power control signal 111 can be made         55   ing. With the above processes, it becomes possible to obtain
of n bits assuming the same System as IS-95. AS shown in              the information of an allocated traffic channel and an allo
FIG. 4, the answer packet can be made sufficiently small              cated time slot contained in the answer packet. An initial
relative to the size of a data packet. Therefore, as in this          transmission power holder 125 holds an initial transmission
embodiment, even if the answer channel and the transmis               power Signal contained in the answer packet, and inputs the
Sion power control channel are shared, the transmission          60   initial transmission power Signal to a data channel gain
power control can be performed at a Sufficiently high occur           calculator 124 which calculates again So that a data packet
rence frequency. If the answer packet and the common                  can be transmitted at a transmission power designated by the
transmission power control Signal are received by the same            initial transmission power Signal. The calculated gain is Set
channel, the mobile terminal can use a common receiver                as the gain of a variable gain amplifier 68.
both for the answer packet and common transmission power         65      The data packet transmitted from the mobile terminal is
control Signal. In this manner, the circuit Scale of each             amplified by the variable gain amplifier 68 at the gain
mobile terminal can be made Small.                                    designated by the data channel gain calculator 124. The
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 45 of 56


                                                     US 6,307,844 B1
                               7                                                                     8
amplified signal is modulated from the baseband Signal into            tion. Two way data communication is performed in Some
a signal in the carrier frequency band by a transmission radio         case. In this case, the transmission power control Signal may
module 69 and transmitted from the antenna 60 via the                  be contained in data of a downlink traffic channel. In the
circulator 61.                                                         following, a mobile communication System of the Second
   Next, transmission power control while a mobile terminal            embodiment will be described which is suitable for two way
transmits a data packet to the base Station will be described.         communication and has a simple circuit Structure, particu
   A transmission power correction unit 123 derives the                larly of a mobile terminal.
common transmission power control Signal from a signal of                 FIG. 10 shows an example of the structure of a base
the answer channel processed by the answer channel                     Station according to the Second embodiment.
acquisition/despread circuit 63 and detector 64. The trans               In FIG. 10, like constituent elements to those of the base
mission power correction unit 123 Selects a transmission               Station of the first embodiment are represented by identical
power control Signal of the uplink traffic channel now in use          reference numerals. The operation of the base Station when
by its mobile terminal, from the common transmission                   a reservation packet is received is similar to the first embodi
power control Signal. For example, in the example shown in        15
                                                                       ment.
FIG. 7, the mobile terminal transmitting a data packet by                 The base Station operates in the manner Similar to the first
using the transmission channel 1 Selects its transmission              embodiment to decode a received data packet and obtain
power control Signal 111a. The Selected transmission power             reception data from the signal line 54. The unit 45 for
control Signal is input to the gain calculator 124 which               measuring the received level of a traffic channel and the
calculates again So that a data packet can be transmitted at           traffic channel transmission power control Signal generator
a transmission power designated by the transmission control            46 generate transmission power control Signals of respective
Signal, and thereafter renews the gain of the variable gain            uplink traffic channels.
amplifier 68. The amplified signal is modulated by the                   In the Second embodiment, if a mobile terminal transmits
transmission radio module 69 from the baseband signal into             and receives a data packet to and from the base Station by
a signal in the carrier frequency band, and transmitted from      25   using an uplink traffic channel i and a down-link traffic
the antenna 60 via the circulator 61.                                  channel k, the base Station inputs the transmission power
   FIG. 9 illustrates the state of transmission power control          control signal of the uplink traffic channel i to the traffic
realized by the above operations of the base Station and a             channel transmission power control Signal insert unit 59 of
mobile terminal.                                                       the downlink traffic channel k to insert the transmission
  The base Station inserts common transmission power                   power control Signal into the data packet.
control Signals 142a, 142b, 142c, ... into a common answer                The operation will be detailed by taking as an example the
channel Shared by mobile terminals in the area and transits            case wherein the base Station transmits a data packet by
them. The common transmission power control Signal 142                 using a downlink traffic channel n to a mobile terminal
contains transmission power control Signals for the respec             which transmits a data packet to the base Station by using an
tive traffic channels 1 to n. Each of the mobile terminals 1      35   uplink traffic channel 1. In this case, the transmission power
to n transmitting data packets 1 to n to the base Station              control Signal of the uplink traffic channel 1 generated by the
derives the transmission power control Signal of the traffic           traffic channel transmission power control Signal generator
channel now in use by the mobile terminal, from the                    46 is input to a traffic channel transmission power control
common transmission power control Signals 142a, 142b,                  signal insert unit 59n of the downlink transmission channel
142c, ... In accordance with the derived transmission power       40   n. The traffic channel transmission power control Signal
control Signal, the mobile terminal changes the transmission           insert unit 59n inserts the transmission power control Signal
power of the data packet.                                              in the data packet. This data packet is spectrum spread by the
   In the state shown in FIG. 9, the width of a data packet is         spreader 57n and multiplexed with other channel signals by
drawn to correspond to the receive level of the data packet            the adder 58. The multiplexed signal is modulated by the
at the base Station. For example, in the uplink traffic channel   45   transmission radio module 49 from the baseband signal into
1, the mobile terminal controls the transmission power Such            a signal of the carrier frequency band, and transmitted from
that the transmission powers are increased, reduced, and               the antenna 30 via the circulator 31.
increased in response to the reception of the common                     An example of a mobile terminal of the Second embodi
transmission power control Signals 142a, 142b, and 142c.               ment is shown in FIG. 11.
   While a data packet is not transmitted by a mobile station,    50     In FIG. 11, like constituent elements to those of the
the transmission power control signal is neglected. The                mobile terminal of the first embodiment shown in FIG. 8 are
transmission power control Signal is also neglected if it is           represented by identical reference numerals. A switch 70 is
received before a lapse time (called “control delay time')             connected to 70a to perform similar operations to the first
necessary for measuring the received level of a data packet            embodiment, if the mobile terminal transmits a reservation
at the base station after the mobile terminal transmitted the     55   packet, receives an answer packet transmitted from the base
data packet. The reason for this is a possibility that the             Station, or only transmits a data packet to the base Station
transmission power control information received before the             (one way communication).
lapse of the control delay time may be the transmission                  Next, an operation (two way communication) will be
power control information of a data packet transmitted by              described in which a mobile terminal transmits and receives
another mobile terminal resulting in erroneous control to be      60   a data packet to and from the base Station. In this case, the
made.                                                                  Switch 10 is turned to the 70b side.
  With the above operations, it becomes possible for the                 A data packet is received via the antenna 60, circulator 61
base Station to perform transmission power control of the              and reception radio module 62, and Subjected to a reception
uplink traffic channels 1 to n by using the common control             process by the traffic channel acquisition/despread circuit
channel shared by the mobile terminals.                           65   63b and detector 64. The data packet output from the
  This first embodiment has the structure Suitable for data            detector is Subjected to error correction/decoding by the
communication, particularly for one way data communica                 decoder 65 to obtain reception data from the signal line 66.
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 46 of 56


                                                     US 6,307,844 B1
                               9                                                                     10
The data packet is also input to the transmission power                 power and obtained through comparison between Said recep
correction unit 123 which derives the transmission power                tion level and a predetermined reference reception level.
control Signal inserted in the data packet and inputs it to the            3. A transmission power control method for a CDMA
traffic channel gain calculator 124. The traffic channel gain           communication System which performs communication
calculator 124 calculates again of the variable gain amplifier     5    between a base Station and a plurality of mobile terminals by
68 to renew the gain, similar to the first embodiment.                  CDMA, wherein:
   With the base station and mobile terminals having the                  Said plurality of channels includes first channels allocated
above Structures and operating in the above manner, it                       to Said mobile terminals for transmitting a data packet
becomes possible for a mobile terminal to perform                            to Said base Station and a Second channel used by Said
transmission/reception of a data packet to/from the base                    base Station, Said Second channel being shared by Said
Station and reception of transmission power control by the                   plurality of mobile terminals;
base Station, by using either the answer channel or traffic               Said base Station measures the reception level of a signal
channel. Therefore, it is sufficient if only the mobile terminal             received at each of Said first channels, generates a
has one Set of a detector and a decoder, and So the circuit
                                                                             transmission power control Signal in accordance with
                                                                             the reception levels and a common transmission power
scale of the mobile terminal can be prevented from becom           15
                                                                             control Signal containing Said transmission power con
ing large.                                                                   trol Signals of Said plurality of mobile terminals,
   In the above embodiments, the invention has been applied                  Spreads Said common transmission power control Sig
to a mobile communication System of a reservation based                      nal with a spreader, and transmits said spread common
access control Scheme in which a base Station transmits a                    transmission power control Signal through a Said Sec
transmission power control Signal to each mobile terminal                    ond channel Shared by Said mobile terminals, and
by using an answer channel. The invention is also applicable              each of Said plurality of mobile terminals receives Said
to a channel other than the answer channel if it is a common                 transmission power control signal destined thereto at
channel shared by mobile terminals. Namely, if a system                      Said Second channel, and controls the transmission
uses a common channel shared by mobile terminals, the base                   power of a Signal to be transmitted via a corresponding
Station can perform transmission power control of a plurality      25        one of Said first channels in accordance with Said
of mobile terminals by transmitting transmission power                       received transmission power control signal.
control Signals via the Single common channel. Obviously, a               4. A transmission power control method according to
channel dedicated to transmission power control may be                  claim 3, wherein each of Said first channels is allocated to
provided to perform transmission power control of mobile                each of Said plurality of mobile terminals, Said base Station
terminals by transmitting transmission power control signals            comprises third channels for transmitting data packets to
from the base Station by using this dedicated channel.                  Said plurality of mobile terminals, and either a pair of Said
                                                                        first channel and Said third channel or only Said first channel
   While the present invention has been described above in              is allocated by Said base Station to Said plurality of mobile
conjunction with the preferred embodiments, one of ordi                 terminals.
nary skill in the art would be enabled by this disclosure to       35      5. A transmission power control method for communica
make various modifications to this embodiment and still be              tion System which performs communication between a base
within the scope nd spirit of the invention as defined in the           station and a plurality of mobile terminals by CDMA,
appended claims.                                                        wherein:
  What is claimed is:                                                     a plurality of Said mobile terminals transmit over uplink
   1. A transmission power control method for a CDMA               40        traffic channels to Said base Station;
communication System, comprising: a base Station and a                    Said base Station measures the reception level of a signal
plurality of mobile terminals                                                transmitted from each of said plurality of mobile
   performing communication by CDMA;                                         terminals, generates a transmission power control Sig
   a plurality of Said mobile terminals transmitting over                    nal in accordance with the reception level and a com
      uplink traffic channels to Said base Station;                45        mon transmission power control Signal containing Said
   Said base Station measuring the reception level of a signal               transmission power control Signals of mobile terminals
      transmitted from each of said plurality of mobile                      performing one way communication, Said common
      terminals, generating a transmission control Signal in                 transmission power control Signal is spread with a
      accordance with the reception level and a common                       Spreader, and Said base Station transmits said Spread
      transmission power control Signal containing Said            50        common transmission power control Signal through a
      transmission power control Signals of Said plurality of                common channel shared by Said mobile terminals and
      mobile terminals, spreading Said common transmission                   transmits a transmission signal containing a transmis
      power control Signal with a spreader, and transmitting                 Sion power control Signal of a mobile Station perform
      Said spread common transmission power control Signal                   ing two way communication thereto, and
      through a common channel shared by Said mobile               55     each of Said plurality of mobile terminals receives Said
     terminals,                                                              common transmission power control Signal or Said
   each of Said plurality of mobile terminals receiving Said                 transmission Signal, derives a corresponding one of
     common transmission power control Signal, deriving a                    Said transmission power control Signals destined
     corresponding one of Said transmission power control                    thereto from Said common transmission power control
     Signals from Said common transmission power control           60        Signal or from Said transmission Signal, and controls the
     Signal, and controlling the transmission power of a                     transmission power of a signal to be transmitted to Said
     Signal to be transmitted to Said base Station in accor                  base Station in accordance with Said derived transmis
     dance with Said derived transmission power control                       Sion power control Signal.
     Signal.                                                               6. A CDMA communication system for performing
  2. A transmission power control method according to              65   CDMA communication between a base Station and a plu
claim 1, wherein Said transmission power control Signal is a            rality of mobile terminals via a plurality of channels,
Signal indicating an increase/decrease of Said transmission             wherein:
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 47 of 56


                                                    US 6,307,844 B1
                            11                                                                    12
  Said plurality of channels include uplink traffic channels               of Said data packet and a common transmission power
    for transmitting a data packet from each mobile termi                  control Signal containing Said generated transmission
    nal to Said base Station, a reservation channel for                    power control signals of Said plurality of mobile ter
    transmitting a reservation packet representative of a                  minals,
    traffic channel allocation request from each mobile                 a spreader that spreads Said common transmission power
    terminals to Said base Station, and an answer channel                  control Signal; and
    for transmitting an answer packet indicating an uplink              a transmission circuit for transmitting Said Spread com
    traffic channel Via which a data packet is transmitted                 mon transmission power control Signal through a com
     from Said base Station to each mobile terminal; and                   mon channel shared by said plurality of mobile
  a spreader that spreads a common transmission power            1O
                                                                           terminals, as part of control information.
     control Signal and transmitting Said spread common                 12. A base Station for communicating with a plurality of
     transmission power control Signal via Said answer                mobile terminals by CDMA, comprising:
     channel, Said common transmission power control Sig                a first reception circuit for receiving a reservation packet
     nal containing transmission power control Signals of                  representative of a transmission request for a data
     Said uplink traffic channels.                               15
                                                                           packet to be transmitted from each of Said plurality of
  7. A spectrum spreading communication System accord                      mobile terminals, Said plurality of Said mobile termi
ing to claim 6, wherein:                                                   nals transmitting over uplink traffic channels to Said
  Said answer packet contains an ID of a corresponding                     base Station;
     mobile terminal which transmitted said reservation
     packet, information of Said uplink traffic channel allo            Second reception circuits for receiving data packets trans
     cated by Said base Station, and initial transmission                  mitted from said plurality of mobile terminals;
     power control information indicating a transmission                a unit for measuring the reception level of Said received
     power when Said data packet Starts being transmitted;                 data packet;
     and                                                                a traffic channel transmission power control Signal gen
  Said initial transmission power control information is         25        erator for generating a transmission power control
     generated in accordance with a reception power of Said                Signal in accordance with Said measured reception level
     reservation packet at Said base Station.                              of Said data packet and a common transmission power
  8. A spectrum spreading communication System accord                      control Signal containing Said generated transmission
ing to claim 6, wherein Said common transmission power                     power control Signals to be transmitted to Said plurality
control Signal is inserted in Said answer channel at a prede               of mobile terminals;
termined interval.                                                      a spreader that spreads Said common transmission power
  9. A base Station for communicating with a plurality of                  control Signal; and
mobile terminals by CDMA, comprising:                                   a transmission circuit for transmitting said spread com
  a reception circuit for receiving a data packet transmitted              mon transmission power control Signal through a com
                                                                 35
     from each of Said plurality of mobile terminals, Said                 mon channel shared by said plurality of mobile termi
     plurality of Said mobile terminals transmitting over                  nals.
     uplink traffic channels to Said base Station;                      13. A base Station according to claim 12, wherein Said
  a unit for measuring the reception level of Said received           transmission circuit transmits an answer packet indicating a
     data packet;                                                     traffic channel Via which each mobile terminal transmits said
                                                                 40   data packet, Said answer packet being generated after the
  a generator for generating a transmission power control
     Signal in accordance with Said measured reception level          interpretation of Said reservation packet received by Said
     of Said data packet and a common transmission power              first reception circuit.
     control signal containing Said generated transmission               14. A base Station according to claim 13, further com
     power control signals of Said plurality of mobile ter            prising:
                                                                 45
     minals,                                                             a unit for measuring the reception level of Said received
  a spreader that spreads Said common transmission power                    reservation packet, and
     control Signal; and                                                 a reservation channel transmission power control Signal
  a transmission circuit for transmitting Said spread com                   generator for generating an initial transmission power
     mon transmission power control Signal through a com         50         control Signal in accordance with Said measured recep
     mon channel shared by said plurality of mobile termi                   tion level of Said reservation packet,
     nals.                                                               wherein Said initial transmission power control Signal is
   10. A base station according to claim 9 wherein said                     contained in Said answer packet.
reception circuit includes an acquisition/despread circuit for           15. A mobile terminal for communicating with a base
demodulating a spectrum spread Signal, and Said transmis         55   station by CDMA, comprising:
Sion circuit includes a spreader for Spectrum spreading Said             a reception circuit for receiving a common transmission
common transmission power control Signal.                                   power control signal that is spread by a spreader and
   11. A base Station for communicating with a plurality of                 transmitted through a common channel shared by a
mobile terminals by CDMA, comprising:                                       plurality of said mobile terminals from said base
   a reception circuit for receiving a data packet transmitted   60         Station, Said common transmission power control Signal
      from each of Said plurality of mobile terminals, Said                 containing transmission power control Signals of Said
      plurality of Said mobile terminals transmitting over                  plurality of mobile terminals transmitting over uplink
      uplink traffic channels to Said base Station;                        traffic channels to Said base Station;
   a unit for measuring the reception level of Said received            a calculator for calculating a gain in accordance with a
      data packet;                                               65       transmission power control Signal destined to the
   a generator for generating a transmission power control                mobile terminal and derived from Said spread common
      Signal in accordance with Said measured reception level             transmission power control Signal; and
        Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 48 of 56


                                                     US 6,307,844 B1
                              13                                                                      14
   a transmission circuit for transmitting a data packet at a                lated by Said gain calculator via the traffic channel
      transmission power corresponding to Said calculated                    designated by Said answer packet,
      gain.                                                                wherein Said gain calculator calculates the gain in accor
   16. A mobile terminal for communicating with a base                       dance with Said common transmission power control
station by CDMA, comprising:                                                 Signal or said transmission power control Signal derived
   a first reception circuit for receiving a common transmis                 from Said data packet.
      Sion power control Signal through a common channel                   20. A mobile terminal according to claim 19, wherein said
      shared by a plurality of said mobile terminals that is            Switch connects Said first reception circuit to Said gain
      Spread by a spreader and transmitted from Said base               calculator while the mobile terminal performs one way
      Station, Said common transmission power control Signal            communication, and connects Said Second reception circuit
      containing transmission power control Signals of Said             to Said gain calculator while the mobile terminal performs
      plurality of mobile terminals, and for receiving an               two way communication.
      answer packet transmitted from Said base Station, Said               21. A mobile terminal according to claim 19, wherein said
      answer packet indicating a traffic channel Via which the          answer packet includes an initial transmission power control
      mobile terminal transmits a data packet;                     15   Signal, Said gain calculator calculated again to be used for
   a calculator for calculating a gain in accordance with a             the Start of transmission in accordance with Said initial
      transmission power control Signal destined to the                 transmission power control Signal, and Said transmission
     mobile terminal and derived from Said common trans                 circuit starts transmitting Said data packet at a transmission
      mission power control Signal; and                                 power corresponding to Said calculated gain to be used for
                                                                        the Start of transmission.
   a transmission circuit for transmitting Said data packet at
      a transmission power corresponding to Said calculated               22. A mobile terminal according to claim 19, further
      gain via Said traffic channel designated by Said answer           comprising:
      packet.                                                             a Second reception circuit for receiving a control Signal
   17. A mobile terminal according to claim 16, wherein said       25
                                                                             transmitted from Said base Station, a transmission
answer packet includes an initial transmission power control                power of Said control Signal being predetermined;
Signal, Said calculator calculates again to be used at the Start          a unit for measuring the reception level of Said control
of transmission in accordance with Said initial transmission                Signal; and
power control Signal, and Said transmission circuit starts                a reservation channel gain calculator for calculating a
transmitting Said data packet at a transmission power cor                   reservation packet gain in accordance with the recep
responding to Said calculated gain to be used at the Start of               tion level of Said control Signal measured by the unit,
transmission.                                                               Said reservation packet gain being used for transmitting
  18. A mobile terminals according to claim 16, further                     a reservation packet representative of a transmission
comprising:                                                                 request for Said data packet,
  a Second reception circuit for receiving a control signal        35     wherein Said transmission circuit transmits Said reserva
     transmitted from Said base Station, a transmission                     tion packet at a transmission power corresponding to
    power of Said control Signal being predetermined;                       Said reservation packet gain.
  a unit for measuring the reception level of Said control                23. A transmission power control method for a CDMA
    Signal; and                                                         communication System which performs communication
  a reservation channel gain calculator for calculating a          40   between a base Station and a plurality of mobile terminals by
    reservation packet gain in accordance with the recep                CDMA, wherein:
    tion level of Said control Signal measured by the unit,               a plurality of Said mobile terminals transmit over uplink
    Said reservation packet gain being used for transmitting                 traffic channels to Said base Station;
    a reservation packet representative of a transmission                 Said base Station Spreading a common transmission power
    request for Said data packet,                                  45
                                                                             control signal with a spreader, and transmitting Said
  wherein Said transmission circuit transmits Said reserva                   Spread common transmission power control Signal
      tion packet at a transmission power corresponding to                   through a common channel shared by Said mobile
      Said reservation packet gain.                                          terminals, Said common transmission power control
   19. A mobile terminal for communicating with a base             50
                                                                             Signal containing transmission power control Signals of
Station by Spectrum spreading, comprising:                                   Said plurality of mobile terminals, and
   a first reception circuit for receiving a common transmis              each of Said plurality of mobile terminals receives Said
      Sion power control Signal transmitted from Said base                   common transmission power control Signal, derives a
      Station, Said common transmission power control Signal                 corresponding one of Said transmission power control
      containing transmission power control Signals of a           55        Signals destined thereto from Said common transmis
      plurality of mobile terminals, and for receiving an                    Sion power control signal, and controls the transmission
      answer packet transmitted from Said base Station, Said                 power of a signal to be transmitted to Said base Station
      answer packet indicating a traffic channel Via which the               in accordance with Said derived transmission power
      mobile terminal transmits a data packet;                               control Signal.
   a Second reception circuit for receiving Said data packet       60     24. A transmission power control method for a CDMA
      containing Said transmission power control Signal                 communication System which performs communication
     transmitted from Said base Station;                                between a base Station and a plurality of mobile terminals by
  a Switch for Switching a connection to a gain calculator              Spectrum spreading, wherein:
     between Said first reception circuit and Said Second                 a plurality of Said mobile terminals transmit over uplink
     reception circuit; and                                        65        traffic channels to Said base Station;
  a transmission circuit for transmitting Said data packet at             Said base Station Spreads a common transmission power
     a transmission power corresponding to the gain calcu                    control Signal with a spreader, and transmits Said com
     Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 49 of 56


                                               US 6,307,844 B1
                         15                                                                16
  mon transmission power control Signal through a com-        25. A base Station for communicating with a plurality of
  mon channel shared by Said mobile terminals, Said mobile terminals by CDMA, comprising:
  common transmission power control Signal containing         a plurality of Said mobile terminals transmit over uplink
  transmission power control Signals of mobile terminals         traffic channels to Said base Station;
  performing one way communication, and Said base 5
  Station transmits a transmission Signal containing a        a generator for generating a transmission power control
  transmission power control Signal of a mobile Station          Signal and a common transmission power control Signal
  performing two way communication thereto, and                  containing Said generated transmission power control
each of Said plurality of mobile terminals receives Said         Signals of Said plurality of mobile terminals, and
  common transmission power control Signal or said 10 a spreader for Spreading Said common transmission power
  transmission Signal, derives a corresponding one of            control Signal;
  Said transmission power control Signals destined
  thereto from Said common transmission power control         a transmission circuit for transmitting Said Spread com
  Signal or from Said transmission Signal, and controls the      mon transmission power control Signal to Said plurality
  transmission power of a signal to be transmitted to said 15    of mobile terminals.
  base Station in accordance with Said derived transmis
  Sion power control Signal.                                                      k    .    .   .   .
Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 50 of 56




                   EXHIBIT B
            Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 51 of 56

                                                                                                                     US006920124B1

(12) United States Patent                                                                         (10) Patent N0.:                      US 6,920,124 B1
       Lappe et al.                                                                               (45) Date of Patent:                               Jul. 19, 2005


(54)    METHOD FOR TRANSMITTING DIGITAL                                                               5,768,308 A        6/1998 Pon et a1.
        USEFUL DATA                                                                                   6,016,428 A    *   1/2000 Diachina et a1. ....... .. 455/4351
                                                                                                      6,021,518 A    *   2/2000   PelZ ...................... .. 714/799

(75)    Inventors: Dirk Lappe, Schellerten/Dinklar (DE);                                                         2 Z:             iidéetf :1 il-l - - - - -   -----
                                -               ~         ~                      _                     ,   ,                        e     ra   e   a.         .... ..


                       rail?lelnflglillséelg??fgtggg)03E)’ Josef                                      6,256,497 B1 *     7/2001 Chambers .... ..                        455/433
                                    ’                                                                 6,339,601 B1 *     1/2002   Seong et a1. .............. .. 370/503

73      As'g
          s1 nee: Rb
                   0 ert B osc hGbHS
                                 m , tutt g art DE                                                             FOREIGN PATENT DOCUMENTS
 *      N ot1ce:
            '          S u bj ect to an yd'1sc l a1mer,t
                                                  '      h e term 0 f t h'is                   EP                0 849 965   A       6/1998
                       patent is extended or adjusted under 35                                 EP                0 849 965   A1      6/1998
                       U.S.C. 154(b) by 0 days.                                                GB                2 241 850   A       9/1991
                                                                                               W0                 96 19907   A       6/1996
(21) Appl. No.:                09/744,084                                                      W0                 97 12488   A       4/1997

(22) PCT Filed:                Jul. 23, 1999                                                   * cited by examiner
(86) PCT No.:                  PCT/DE99/02245                                                  Primary Examiner—Phirin Sam
        § 371 (6X1),                                                                           Assistant Examiner—Anthony Ton
        (2), (4) Date:         Apr. 5, 2001                                                    (74) Attorney, Agent, or Firm—Michael J. Striker
(87) PCT Pub. No.: WO00/07397                                                                  (57)                      ABSTRACT
        PCT Pub. Date: Feb. 10, 2000                                                           The method for transmitting useful digital data from a ?rst
                                                                                               (1) to a second mobile station (5) saves computing costs and
(30)         Foreign Application Priority Data                                                 prevent data loss. In this method for transmission in a ?rst
  Jul. 24, 1998        (DE)                                                 198 33 318         network (10), the ?rst station (1) source encodes useful data
                                                                                               in a ?rst step and then channel encodes the source encoded
(51)    Int. Cl.7                       ............................ .. H04J 3/16              useful data in a second step. The encoded useful data are
(52)    U.S. Cl. ..................... .. 370/337; 370/328; 370/329;                           transmitted as a ?rst bit stream to an intermediary station
                                                         370/342; 370/349                      (15) via a transmission channel of the ?rst network (10). The
(58)    Field of Search ............................... .. 370/315, 316,                       encoded useful data in the ?rst bit stream are channel
                        370/322, 326, 328, 329, 336, 342, 349,                                 decoded by the intermediary station (15). For transmission
                        337, 208, 252, 433, 503, 524; 714/708,                                 in a second netWork (20), the useful data are again channel
                        752, 799; 455/4351, 426.1; 340/82549                                   encoded by the intermediary station (15) and are transmitted
                                                                                               to a second mobile station (5) via a transmission channel of
(56)                        References Cited                                                   the second netWork (20). SignaliZation data containing
                   U.S. PATENT DOCUMENTS
                                                                                               information regarding the encoding in the ?rst step are
                                                                                               transmitted from the intermediary station (15) to the second
       5,377,194 A      * 12/1994       Calderbank ............... .. 370/524                  mobile station     The useful data coded in the second step
       5,533,012 A      *     7/1996 Fukasawa et a1. ..                              370/342   are channel decoded by the second mobile station  The
       5,687,165 A      * 11/1997 Daffara et a1. ............ .. 370/208                       resulting channel decoded useful data are then source
       5,689,245 A      * 11/1997 Noreen et a1. ....... .. 340/825.49                          decoded by the second mobile station (5) according to
       5,701,294   A    *   12/1997     Ward et a1.    .....        . . . . . . ..   370/252
                                                                                               signaliZation data received by the second mobile station
       5,729,531 A      *     3/1998 Raith et a1. ............... .. 370/252
       5,734,979 A            3/1998 White
       5,757,813 A      *     5/1998    Raith ....................... .. 714/708                                 15 Claims, 1 Drawing Sheet




                                                               as
                                                                               zun /
                                                                        TELECOMMUNICATION
                                                                                NETWORK
                                                                                            1.,
Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 52 of 56
           Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 53 of 56


                                                     US 6,920,124 B1
                              1                                                                       2
     METHOD FOR TRANSMITTING DIGITAL                                   transmitted along With the useful data by the intermediary
              USEFUL DATA                                              station. Atranscoding betWeen different codes for the encod
                                                                       ing in the ?rst step for transmission in the respective
                                                                       telecommunication netWork can consequently be avoided,
         BACKGROUND OF THE INVENTION                                   Which can save computing costs and prevent the lost of
                                                                       useful data that occurs during a transcoding.
   1. Field of the Invention                                             Advantageous improvements and updates of the method
   The invention relates to a method for transmitting useful           disclosed in the main claim are possible through the mea
digital data from a ?rst mobile station to a second mobile             sures taken in the dependent claims.
station.                                                          10     It is particularly advantageous that the useful data in the
   2. Prior Art                                                        ?rst telecommunication netWork are transmitted in accor
  Method for transmitting useful digital data from a ?rst              dance With a ?rst mobile radio standard, in particular in
mobile station to a second mobile station are already knoWn            accordance With the GSM standard (Global System for
and are embodied for voice transmission, for example, in               Mobile Communications), encoded, preferably source
accordance With the GSM standard (Global System for               15   encoded and channel encoded, in the ?rst and second step,
Mobile Communications).                                                that the useful data in the second telecommunication net
  EP 0 849 965 A1 has disclosed a telephone device, Which              Work are encoded, preferably channel encoded, in the sec
can telephone in a particularly advantageous manner in                 ond step and are transmitted in accordance With a second
enclosed spaces via both an existing mobile radio netWork              mobile radio standard, in particular in accordance With the
and a ?xed telecommunication netWork With the aid of a                 UMTS standard (Universal Mobile Telecommunications
dual-mode base station. The dual-mode base station, Which              System), together With the signaliZation data, Which include
can also be referred to as a tWin station, has a DECT                  information regarding the encoding of the useful data in the
charging station and a DCS/GSM charging station With a                 ?rst step in accordance With the ?rst mobile radio standard,
voice interface. By plugging the DCS/GSM mobile station                and that the useful data, Which are decoded, preferably
into the dual-mode base station, the mobile station is given           channel decoded, by the second mobile station in the second
                                                                  25   step, are decoded, preferably source decoded, by the second
the ability to receive mobile radio signals. These mobile
radio signals are then converted into DECT signals. The                mobile station in accordance With the ?rst mobile radio
connection to the DECT mobile phone is then established                standard after the evaluation of the signaliZation data. In this
via a DECT antenna. In a similar manner, the PSDN/ISDN                 manner, useful data can be transmitted betWeen mobile
signals are also converted and emitted via DECT.                       stations With a respective air interface embodied according
                                                                       to a different mobile radio standard Without Which a
            SUMMARY OF THE INVENTION                                   transcoding of the useful data With regard to the code for the
                                                                       encoding in the ?rst step Would be required, provided that
  It is an object of the present invention to provide an               the second mobile station Which receives the useful data is
improved method of transmitting useful digital data betWeen            in a position to execute a decoding of the received useful
mobile stations.                                                  35   data in the ?rst step in accordance With the ?rst mobile radio
   The method according to the invention has advantages has            standard.
the folloWing advantageous features: that for the transmis
sion in a ?rst telecommunication netWork, the ?rst mobile                                       DRAWING
station encodes, preferably source encodes, the useful data               An exemplary embodiment of the invention is shoWn in
in a ?rst step and encodes, preferably channel encodes, the            the draWing and Will be described in detail in the subsequent
                                                                  40
useful data in a second step, that the useful data encoded in          description.
the ?rst and second steps are transmitted in the form of a ?rst
bit stream to an intermediary station via a transmission                 The sole FIGURE is a block circuit diagram for the
channel of the ?rst telecommunication netWork, in particular           transmission of useful data from a ?rst mobile station. to a
via at least one third telecommunication netWork, that the             second mobile station via an intermediary station by means
useful data of the ?rst bit stream are decoded, preferably        45   of different telecommunication netWorks.
channel decoded, by the intermediary station in the second                      DESCRIPTION OF THE EXEMPLARY
step, that for the transmission in a second telecommunica
                                                                                        EMBODIMENT
tion netWork, the useful data are encoded, preferably chan
nel encoded, by the intermediary station in the second step,             In the FIGURE, the reference numeral 1 indicates a ?rst
that the useful data are transmitted to the second mobile              mobile station, Which is embodied in accordance With a ?rst
station via a transmission channel of the second telecom               mobile radio standard. The ?rst mobile radio standard can,
munication netWork, that signaliZation data are transmitted            for example, be the GSM standard (Global System for
from the intermediary station to the second mobile station,            Mobile Communications). The ?rst mobile station 1 Will be
Wherein the signaliZation data contain information regarding           referred to beloW as a GSM mobile station. The FIGURE
the type of encoding of the useful data in the ?rst step, that    55
                                                                       shoWs only those functional blocks of the ?rst mobile station
the useful data are decoded, preferably channel decoded, by            1 that are required for the description of the method accord
the second mobile station in the second step, and that the             ing to the invention. The ?rst mobile station 1 includes an
useful data decoded by the second mobile station in the                encoder 25 embodied as a source encoder for an encoding in
second step are decoded, preferably source decoded, by the             a ?rst step Which encoder is embodied in accordance With
second mobile station in the ?rst step, depending on the               the ?rst mobile radio standard, the GSM standard in the
signaliZation data received by the second mobile station. In           example described. By means of a ?rst encoder 35 embodied
this manner, the useful data received in the intermediary              as a channel encoder for an encoding in a second step, Which
station are only decoded in the second step, but not in the            encoder is likeWise embodied in accordance With the ?rst
?rst step. Then an encoding in the ?rst step for the trans             mobile radio standard, the source encoder 25 is connected to
mission of the useful data in the second telecommunication             a ?rst send-receive unit 40, Which is connected to a ?rst
netWork is not necessary. A decoding in the ?rst step of the      65   send-receive antenna 45. Radio signals can be transmitted
useful data received in the second mobile station can then             by the ?rst send-receive antenna 45 to a second send-receive
take place through the evaluation of the signaliZation data            antenna 50 of an intermediary station 15 in accordance With
           Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 54 of 56


                                                    US 6,920,124 B1
                              3                                                                     4
the ?rst mobile radio standard by means of a ?rst telecom             standard. The voice data channel decoded in this manner are
munication network 10 Which is embodied as a GSM                      then source encoded again and are supplied to the control
network in the exemplary embodiment described. The inter              unit 65. Along With the voice data, the ?rst mobile station 1
mediary station 15 contains a second send-receive unit 55,            has also transmitted call identi?cation data to the interme
Which is connected to the second send-receive antenna 50.             diary station 15, Which identify the second mobile station 5
The second send-receive unit 55 is connected to a ?rst                as the targeted subscriber for the voice data to be transmit
decoder 60 embodied as a channel decoder for a decoding in            ted. These call identi?cation data have been generated, for
the second step, Which is connected to a control unit 65 of           example, in a control unit, not shoWn in the draWing, of the
the intermediary station 15. By means of a second encoder             ?rst mobile station 1, are channel encoded by the ?rst
70 embodied as a channel encoder for the encoding in the              channel encoder 35, and are transmitted along With the voice
second step, the control unit 65 is connected to a third              data to the intermediary station 15 in the ?rst bit stream.
send-receive unit 75 of the intermediary station 15, Which is         Together With the voice data, these call identi?cation data
connected to a third send-receive antenna 80. The third               are then also channel decoded by the ?rst channel decoder
send-receive antenna 80 transmits radio signals to a second           60 and likeWise supplied to the control unit 65. The call
mobile station 5 in accordance With a second mobile radio   information data can also be transmitted from the ?rst
standard by means of a second telecommunication netWork 15 mobile station 1 to the intermediary station 15 singly or
20. The second mobile radio standard can, for example, be             multiply via a separate control channel, separate from the
the UMTS standard (Universal Mobile Telecommunications                voice data and include the telephone number of the second
System). For the intermediary station 15 as Well, the FIG             mobile station 5 as the target station. The control unit 65
URE shoWs only the functional blocks required for the                 detects these call identi?cation data and based on these data,
description of the method according to the invention. The             designates the second mobile station 5 as the target sub
same is true for the second mobile station 5, Which receives          scriber for the voice data to be transmitted from the ?rst
the radio signals from the intermediary station 15 by means           mobile station 1. In this connection, it is knoWn in the
of a fourth send-receive antenna 85. The second mobile                control unit 65 that in order to transmit the voice data from
station 5 includes a fourth send-receive unit 90 Which is             the intermediary station 15 to the second mobile station 5, a
connected to the fourth send-receive antenna 85. The fourth           transmission channel must be established in the second
send-receive unit 90 is also connected to a second decoder 25         telecommunication netWork 20. The transmission of voice
95 embodied as a channel decoder for the decoding in the              data in the second telecommunication netWork 20 occurs in
second step, Which is connected to an evaluation unit 100.     accordance With the second mobile radio standard, the
By means of a sWitch 105 that can be controlled by the         UMTS standard in the exemplary embodiment described.
evaluation unit 100, the second channel decoder 95 is          The third send-receive antenna 80 and the fourth send
connected either to a ?rst decoder 30 embodied as a source     receive antenna 85 consequently constitute a UMTS air
decoder for a decoding in the ?rst step or to a second decoder interface. It is also knoWn in the control unit 65 that the
110 embodied as a source decoder for the decoding in the       intermediary station 15 can decode both useful signals
?rst step. The ?rst source decoder 30 is embodied in           source encoded in accordance With the GSM standard and
accordance With the ?rst mobile radio standard and the         useful signals source encoded in accordance With the UMTS
second source decoder 110 is embodied in accordance With       standard. The control unit 65 therefore selects a data trans
                                                                 35
the second mobile radio standard. In the folloWing, the               mission service in accordance With the UMTS standard in
UMTS standard has been selected by Way of example for the             Which the voice data, Which have been channel decoded but
second mobile radio standard so that the second mobile                are still source encoded in accordance With the GSM
station 5 is at least partially embodied as a GSM/UMTS                standard, are embedded in a second bit stream in accordance
mobile station. The source encoder 25 is supplied With                With the UMTS standard.
useful digital data, Which can be video data, audio data, text           The intermediary station 15 can also have the potential for
data, voice data, and/or any other data. In the folloWing, the        a source decoding of received useful data in accordance With
transmission of useful data betWeen the ?rst mobile station           the GSM standard. In this instance, along With the call
1 and the second mobile station 5 Will be described by Way            identi?cation data, it is useful to also transmit, for example,
of example in conjunction With the transmission of voice              the telephone number of the calling ?rst mobile station 1 to
data. The source encoder 25 is then embodied as a voice 45 the intermediary station 15 and to forgo a source decoding
encoder according to the ?rst mobile radio standard, the              of the received useful data in the intermediary station 15
GSM standard in this example. As a result, the voice encoder          depending on the detection of this telephone number in the
25 can be based on the GSM standard ITU-T G. 729. The                 control unit 65.
voice encoder 25 executes a source encoding of the useful               The control unit 65 also embeds signaliZation data into the
data, Which are supplied to it and are embodied as voice              second bit steam, Wherein the signaliZation data contains
data, in accordance With the GSM standard. The voice data             information regarding the type of source encoding of the
source encoded in this manner are supplied to the ?rst                useful data. The signaliZation data consequently indicate
channel encoder 35, Which executes a channel encoding of              that the useful data in the form of voice data in the example
the voice data, for example a folding encoding and a block            described are source encoded according to the GSM stan
encoding, in accordance With the GSM standard. The voice         55
                                                                      dard. In the second channel encoder 70, the voice data and
data source encoded and channel encoded in this manner are            the signaliZation data of the second bit stream are channel
then transmitted via the ?rst send-receive unit 40 from the           encoded according to the UMTS standard for transmission
?rst send-receive antenna 45 to the intermediary station 15           in the second telecommunication netWork 20, for example
in the form of a ?rst bit stream by means of a ?rst                   likeWise by means of a folding encoding and a block
transmission channel of the ?rst telecommunication netWork            encoding. The third send-receive unit 75 transmits the thus
10 embodied as a GSM netWork. The bit stream received by              channel encoded voice data and signaliZation data of the
the second send-receive antenna 50 is then supplied to the            second bit stream to the second mobile station 5 via a
?rst channel decoder 60 via the second send-receive unit 55.          transmission channel of the second telecommunication net
The ?rst send-receive antenna 45, together With the second            Work Which in this example, is embodied as a UMTS
send-receive antenna 50, thereby constitutes a so-called              netWork. With the data transmission service selected by the
GSM air interface. The source encoded and channel encoded        65   control unit 65 in accordance With the UMTS standard, the
voice data of the ?rst bit stream are then channel decoded in         transmission quality and the transmission data rate must be
the ?rst channel decoder 60 in accordance With the GSM                suitably selected in order to transmit the voice data Which is
           Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 55 of 56


                                                    US 6,920,124 B1
                              5                                                                    6
still source encoded in accordance With the GSM standard.             connection. The method according to the invention simpli
The second bit stream With the voice data and signaliZation           ?es the transmission of useful data betWeen mobile stations
data, Which are channel encoded in accordance With the                embodied in accordance With the GSM standard and those
UMTS standard, is received by the fourth send-receive                 mobile stations that are embodied in accordance With both
antenna 85 and is supplied to the second channel decoder 95           the GSM standard and the UMTS standard, Wherein the
by means of the fourth send-receive unit 90. The second               UMTS air interface is used for the part of the data trans
channel decoder 95 executes a channel decoding of the voice           mission from the corresponding telecommunication netWork
data and the signaliZation data of the second bit stream in           to the mobile station that is embodied in accordance With
accordance With the UMTS standard. The evaluation unit                both the GSM standard and the UMTS standard. As a result,
100 detect the channel decoded signaliZation data Which do       10
                                                                      the useful data in the mobile station that is embodied in
in face contain knoWn information regarding the type of               accordance With both the GSM standard and the UMTS
source encoding of the received voice data of the second bit          standard are of a quality that has not been reduced by a
stream. In the current example, the evaluation unit 100               transcoding betWeen a GSM standard source code and a
extracts from the channel decoded signaliZation data of the           UMTS standard source code.
second bit stream the fact that the voice data of the second            The ?rst telecommunication netWork 10 and the second
bit stream are source encoded in accordance With the GSM 15 telecommunication netWork 20 can each be embodied as a
standard. The evaluation unit 100 therefore triggers the              hybrid GSM/UMTS netWork Which combines the functions
sWitch 105 in such a Way that the second channel decoder 95           of a GSM netWork and a UMTS netWork. The ?rst telecom
is connected to the ?rst source decoder 30, Which is embod            munication netWork 10 and the second telecommunication
ied as a voice decoder in accordance With the GSM standard.           netWork 20 can also be identical.
For the case in Which the evaluation unit 100 extracts from              The provision can also be made that the useful data from
the received and channel decoded signaliZation data of the            the ?rst telecommunication netWork 10 can be transmitted
second bit stream the fact that the voice data of the second          via one or a number of arbitrary ?xed netWorks and possibly
bit stream are source encoded in accordance With the UMTS             via corresponding intermediary stations, to the second tele
standard, it triggers the sWitch 105 in such a Way that it            communication netWork 20 and from there, on to the second
forms a connection—as depicted With dashed lines in the          25   mobile station 5, Wherein a transcoding With regard to the
FIGURE—betWeen the second channel decoder 95 and the                  source code of the useful data, ie a source decoding and
second source decoder 110, Which is then embodied as a                neW source encoding in the corresponding intermediary
voice decoder in accordance With the UMTS standard.                   stations does not occur, but only a channel decoding and
According to the exemplary embodiment described, since                possibly, a neW channel encoding.
the voice data of the second bit stream are source encoded               For example, the standard IS95 provided in North
in accordance With the GSM standard, the second channel               America (Interim Standard 95), the PDC standard provided
decoder 95 is connected to the ?rst voice decoder 30 and the
voice data channel decoded in the second channel decoder
                                                                      in Japan (Personal Digital Cellular), or the like can also be
                                                                      selected as the ?rst mobile radio standard.
95 are source decoded in the ?rst voice decoder 30. The                  What is claimed is:
channel decoded and source decoded voice signals present at
                                                                 35      1. A method for transmitting useful data from a ?rst
the output of the ?rst voice decoder 30 and the second voice
                                                                      mobile station (1) to a second mobile station (5), in Which
decoder 110 are then supplied for further processing to
                                                                      for transmission in a ?rst telecommunication netWork (10),
additional function blocks not shoWn in the FIGURE.
                                                                      the ?rst mobile station (1) source encodes useful data in a
   The signaliZation data can also be transmitted from the            ?rst step and then channel encodes the useful data in a
intermediary station 15 to the second mobile station 5 singly         second step; the useful data encoded in the ?rst and second
or multiply via a separate control channel separate from the     40
                                                                      steps are transmitted in the form of a ?rst bit stream to an
useful data and in turn can include the telephone number of           intermediary station (15) via a transmission channel of the
the ?rst mobile station 1 making the call, by means of Which          ?rst telecommunication netWork (10); the useful data chan
the evaluation unit 100 can likeWise be induced to connect            nel encoded in the second step presented in the ?rst bit
the ?rst voice decoder 30 to the second channel decoder 95.           stream are channel decoded by the intermediary station (15);
   In lieu of or in addition to the voice data, at least video   45   for transmission in a second telecommunication netWork
data and/or audio data and/or text data can also be trans             (20), the useful data are channel encoded by the intermedi
mitted as useful data from the ?rst mobile station 1 to the           ary station (15) and the useful data thus channel encoded are
second mobile station 5 in the manner described above and             transmitted to a second mobile station (5) via a transmission
combined into one bit stream. The transmission in the ?rst            channel of the second telecommunication netWork (20),
telecommunication netWork 10 and in the second telecom                signaliZation data are transmitted from the intermediary
munication netWork 20 can take place, for example, in a               station (15) to the second mobile station (5), said signaliZa
frequency multiplexed or time multiplexed manner, Wherein             tion data containing information regarding the type of
different multiplexing methods can be used for the tWo                encoding of the useful data in the ?rst step, the useful data
different telecommunication netWorks 10, 20. In this                  channel encoded in the intermediary station are channel
instance, for example, a conversion from time multiplexing       55
                                                                      decoded by the second mobile station (5), and then the
to frequency multiplexing or vice versa Would also have to            useful data channel decoded by the second mobile station (5)
be achieve in the intermediary station 15. Arbitrary other            are source decoded by the second mobile station (5), accord
multiplexing or channel access methods can also be used.              ing to the signaliZation data received by the second mobile
  With the method according to the invention, it is conse             station
quently possible, for example, to transmit useful data that              2. The method according to claim 1, Wherein the useful
are source encoded according to the GSM standard via a data           data encoded in the ?rst and second steps are transmitted in
connection according to the UMTS standard. In this manner,            the form of said ?rst bit stream to said intermediary station
a request for the UMTS standard as the mobile radio                   (15) via at least one third telecommunication netWork.
standard of the third generation can be ful?lled to assure a            3. The method according to claim 1, Wherein the signal
backWards compatibility to the existing GSM standard as the         iZation data are added to the useful data channel decoded in
mobile radio standard of the second generation in order to       65 the intermediary station (15) so that a second bit stream is
exchange useful data betWeen GSM standard mobile stations             produced for the transmission in said second telecommuni
and UMTS standard mobile stations via a mobile radio                  cation netWork (20), the useful data and the signaliZation
           Case 5:19-cv-01389-EJD Document 1 Filed 03/14/19 Page 56 of 56


                                                    US 6,920,124 B1
                              7                                                                       8
data of the second bit stream are channel encoded by the                8. The method according to claim 7, Wherein the useful
intermediary station (15); the useful data and the signaliZa          data encoded in the ?rst and second steps are transmitted in
tion data of the second bit stream are transmitted to the             the form of said ?rst bit stream to said intermediary station
second mobile station (5) via transmission channel of the             (15) via at least one third telecommunication netWork.
second telecommunication netWork (20); the useful data and               9. The method according to claim 7, Wherein the signal
the signaliZation data of the second bit stream are channel           iZation data are added to the useful data coded in the second
decoded by the second mobile station (5) and then the useful          step and decoded in the intermediary station (15) so that a
data, Which are channel decoded in the second step by the             second bit stream is produced for transmission in said
second mobile station (5), are source decoded by the second           second telecommunication netWork (20), the useful data and
                                                                      the signaliZation data of the second bit stream are encoded
mobile station (5) according to the signaliZation data                by the intermediary station (15), the useful data and the
decoded by the second mobile station                                  signaliZation data of the second bit stream are transmitted to
  4. The method according to claim 1, Wherein the useful              the second mobile station (5) via a transmission channel of
data in the ?rst telecommunication netWork (10) are trans             the second telecommunication netWork (20), the useful data
mitted in accordance With a ?rst mobile radio standard; the
                                                                      coded in the second step and the signaliZation data of the
useful data are source encoded and channel encoded in the
                                                                 15   second bit stream are decoded by the second mobile station
?rst and second step respectively, the useful data in the             (5), and the useful data coded in the ?rst step, Which are
second telecommunication netWork are channel encoded
                                                                      decoded in the second step by the second mobile station (5),
and are transmitted in accordance With a second mobile
                                                                      are decoded by the second mobile station (5) according to
radio standard together With the signaliZation data, said             the signaliZation data decoded by the second mobile station
signaliZation data include said information regarding the
type of encoding of the useful data in the ?rst step in               (5).
                                                                        10. The method according to claim 7, Wherein the useful
accordance With the ?rst mobile radio standard; and Wherein           data in the ?rst telecommunication netWork (10) are trans
the useful data coded in the second step, Which are decoded
                                                                      mitted in accordance With a ?rst mobile standard; the useful
by the second mobile station (5), are decoded by the second           data are source encoded and channel encoded in the ?rst and
mobile station (5) in accordance With the ?rst mobile radio           second step, the useful data coded in the second telecom
standard after evaluating the signaliZation data.                25 munication netWork are channel encoded and are transmitted
  5. The method according to claim 4, Wherein said ?rst               in accordance With a second mobile radio standard together
mobile radio standard is a global system for mobile com
munications and said second mobile radio standard is uni
                                                                      With the signaliZation data, said signaliZation data include
                                                                      said information regarding the type of encoding of the useful
versal mobile telecommunications system.                              data in the ?rst step in accordance With the ?rst mobile radio
   6. The method according to claim 4, Wherein the useful             standard; and Wherein the useful data coded in the second
data in the ?rst mobile station (1) are source encoded by a
                                                                      step, Which are decoded by the second mobile station (5), are
voice encoder (25) according to GSM standard ITU-T G.729              decoded by the second mobile station (5) in accordance With
and Wherein the useful data in the second mobile station (5)          the ?rst mobile radio standard after evaluating the signal
are source decoded by a voice decoder (30) in accordance              iZation data.
With the ?rst mobile radio standard.
                                                                 35      11. The method according to claim 10, Wherein said ?rst
   7. A method for transmitting useful data from a ?rst               mobile radio standard is global system for mobile commu
mobile station (1) to a second mobile station (5), in Which           nications and said second mobile radio standard is universal
for transmission in a ?rst telecommunication netWork (10),            mobile telecommunications system.
the ?rst mobile station (1) encodes useful data in a ?rst step
                                                                        12. The method according to claim 10, Wherein the useful
and then encodes the useful data in a second step; the useful
                                                                      data in the ?rst mobile station (1) are source encoded by a
data encoded in the ?rst and second steps are transmitted in     40
                                                                      voice encoder (25) according to GSM standard ITU-T G.729
the form of a ?rst bit stream to an intermediary station (15)         and Wherein the useful data in the second mobile station (5)
via a transmission channel of the ?rst telecommunication
                                                                      are source decoded by a voice decoder (30) in accordance
netWork (10); the useful data encoded in the second step              With the ?rst mobile radio standard.
presented in the ?rst bit stream are decoded by the interme
                                                                         13. The method according to claim 1 or 7, Wherein the
diary station (15); for transmission in a second telecommu       45   signaliZation data are transmitted from said intermediary
nication netWork (20), the useful data are channel encoded
                                                                      station (15) to said second mobile station (5) singly or
by the intermediary station (15) and then are transmitted to          multiply via a separate control channel.
a second mobile station (5) via a transmission channel of the
                                                                         14. The method according to claim 1, 3, 7 or 9, further
second telecommunication netWork (20); signaliZation data             comprising transmitting a telephone number of the ?rst
are transmitted from the intermediary station (15) to the             mobile station (1) along With said signaliZation data con
second mobile station (5), said signaliZation data containing         taining said information regarding said type of encoding of
information regarding the type of encoding of the useful data         the useful data in the ?rst step.
in the ?rst step, the useful data encoded in the intermediary            15. The method according to claim 1 or 7, Wherein said
station are decoded by the second mobile station (5) and then
                                                                      useful data comprises at least one of video data, audio dat,
the useful data coded in the ?rst step are decoded by the             teXt data and voice data.
second mobile station (5), according to the signaliZation data   55
received by the second mobile station                                                       *     *   *   *   *
